                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


In re:

K&D INDUSTRIAL SERVICES                                      Case No. 19-43823
HOLDING CO., INC., et al,1                                   Chapter 11
                                                             Hon. Phillip J. Shefferly
         Debtor.



             COVER SHEET FOR MOTION TO APPROVE SALE PROCEDURES


         The Debtors have filed a motion for approval of procedures for the sale of

assets,      which       is     attached       to     this      cover      sheet.           Pursuant        to

E.D. Mich. L.B.R. 6004-1, the Debtors have identified below, by page and

paragraph number, the location in the proposed order accompanying the motion of

each of the following provisions:


                                                              Contained
                                                                  in                  Location in
                   PROVISION                                  proposed              proposed order
                                                                order
(1) Provisions concerning the qualifications                   X Yes
of the bidding parties.                                                                 Page 3, ¶ b
                                                                      No


1
  The Debtors in these jointly administered proceedings are K&D Industrial Services Holding Co., Inc. (Case No.
19-43823), K&D Industrial Services, Inc. (Case No. 19-43824), K&D Industries, Inc. (Case No. 19-43825), K&D
Grand Rapids, Inc. (Case No. 19-43826), K&D Industries of Ohio, Inc. (Case No. 19-43827), K&D Industrial
Services Midwest, Inc. (Case No. 19-43828), K&D Industries West, Inc. (Case No. 19-43829), and L&P Industries
LLC (Case No. 19-43830).

                                                      1

    19-43823-pjs      Doc 64      Filed 04/02/19       Entered 04/02/19 20:55:58            Page 1 of 80
(2) Provisions concerning the criteria for a
qualifying bid and any deadlines for             X Yes           Page 3-4, ¶ b.3-4
(i) submitting such a bid, and
(ii) notification of whether the bid made             No
constitutes a qualifying bid.



(3) Provisions that require qualified bids to    X Yes
identify points of variation from the                              Page 5, ¶e(ii)
stalking horse bid (including price and               No
other terms).

(4) Provisions pertaining to the conditions      X Yes
to the qualified bidders’ obligation to                             Page 7, ¶ g
consummate the purchase (including the                No
time period within which the purchaser
must close the transaction).

(5) Provisions pertaining to the amount          X Yes
required for a good faith deposit.                                 Page 4, ¶ b.4
                                                      No

(6) Provisions that relate to a "Back-Up         X Yes
Buyer" should the first winning bidder fail                       Page 7, ¶ g(ii)
to close the transaction within a specified           No
period of time.

(7) No-shop or No-Solicitation provisions             Yes
including the justification for such                             Page ___, ¶ ___
provision.                                       X    No

(8) Provisions relating to Break-Up fees,        X Yes
Topping fees, and/or Expense                                      Page 5, ¶ e(iii)
Reimbursement (including the waiver of                No
such fees due to rebidding).

(9) Provisions specifying the bidding            X Yes
increments.                                                       Page 5, ¶ e(iii)
                                                      No
                                            2

 19-43823-pjs    Doc 64   Filed 04/02/19    Entered 04/02/19 20:55:58   Page 2 of 80
(10) Provisions relating to auction              X Yes
procedures including manner in which                                Page 6, ¶ f
auction is to be conducted and when the               No
auction will be open and when it will close.

(11) Provisions relating to whether the          X Yes
auction will occur and the termination of                          Page 6, ¶ f(ii)
the auction process and/or sale.                      No

(12) Provision whether 14 day stay of            X Yes
F.R.Bankr.P. 6004(h) and 6006(d) is                               Page 13, ¶ ___
waived.                                               No

(13) Provisions regarding timing for notice,     X Yes
submission of bids, objections to sale and                        Page 13, ¶ ___
other key events.                                     No


Date:       4/2/19                      /s/ Lynn M. Brimer
                                        LYNN M. BRIMER (P43291)
                                        PAMELA S. RITTER (P47886)
                                        JAMES M. McARDLE (P82443)
                                        Strobl Sharp PLLC
                                        300 E. Long Lake Road, Suite 200
                                        Bloomfield Hills, MI 48304-2376
                                        (248) 540-2300; fax (248) 645-2690
                                        Attorneys for Debtor and Debtor in
                                        Possession
                                        lbrimer@stroblpc.com
                                        pritter@stroblpc.com
                                        jmcardle@stroblpc.com




                                            3

 19-43823-pjs   Doc 64    Filed 04/02/19    Entered 04/02/19 20:55:58   Page 3 of 80
                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


In re:

K&D INDUSTRIAL SERVICES                                    Case No. 19-43823
HOLDING CO., INC., et al,1                                 Chapter 11
                                                           Hon. Phillip J. Shefferly
         Debtor.



      DEBTORS’ MOTION FOR ENTRY OF ORDER (A) ESTABLISHING
    BIDDING PROCEDURES FOR THE AUCTION SALE OF CERTAIN OF
       DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND
     ENCUMBRANCES AND TRANSFERRING LIENS TO PROCEEDS; (B)
     SCHEDULING AN AUCTION AND A SALE HEARING TO CONSIDER
     APPROVAL OF SALE; (C) ESTABLISHING PROCEDURES FOR THE
    ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS; (D)
    APPROVING THE FORM OF ASSET PURCHASE AGREEMENT, FORM
       AND MANNER OF THE AUCTION NOTICE, THE FORM OF THE
         NOTICE TO NON-DEBTOR CO-PARTIES TO EXECUTORY
         CONTRACTS, AND THE NOTICE OF THE SALE HEARING


         The above captioned Debtors and Debtors-in-Possession (collectively, the

"Debtors"), bring this Motion for Entry of an Order, substantially in the form

attached hereto as Exhibit A, pursuant to 11 U.S.C. §363 and §365 and Federal

Rules of Bankruptcy Procedure 2002, 9006, 6004 and L.B.R. 6004-1 and 9014-1


1
 The Debtors in these jointly administered proceedings are K&D Industrial Services Holding Co., Inc. (Case No.
19-43823), K&D Industrial Services, Inc. (Case No. 19-43824), K&D Industries, Inc. (Case No. 19-43825), K&D
Grand Rapids, Inc. (Case No. 19-43826), K&D Industries of Ohio, Inc. (Case No. 19-43827), K&D Industrial
Services Midwest, Inc. (Case No. 19-43828), K&D Industries West, Inc. (Case No. 19-43829), and L&P Industries
LLC (Case No. 19-43830).
                                                      1

    19-43823-pjs      Doc 64      Filed 04/02/19       Entered 04/02/19 20:55:58           Page 4 of 80
(A) Establishing Bidding Procedures for the Auction Sale of certain of Debtors’

Assets Free and Clear of Liens, Claims and Encumbrances and Transferring Liens

to Proceeds; (B) Scheduling an Auction and a Sale Hearing to Consider Approval

of the Sale; (C) Establishing Procedures for the Assumption and Assignment of

Executory Contracts; (D) Approving the Form of Asset Purchase Agreement, Form

and Manner of the Auction Notice, the Form of the Notice to Non-Debtor Co-

Parties to the Executory Contracts, and the Notice of Sale Hearing (the “Motion”),

and state:

                         JURISDICTION AND VENUE

      1.     This Court has jurisdiction to consider this Motion pursuant to 28

U.S.C. §1334. Consideration of this Motion is a core proceeding pursuant to 28

U.S.C. §157(b). Venue of this proceeding is proper before this Court pursuant to

28 U.S.C. §1408 and §1409.

                          GENERAL BACKGROUND

      2.     On March 15, 2019, (the “Petition Date”), K & D Industrial Services

Holding Co., Inc. and its subsidiaries; (a) K & D Industrial Services, Inc.; (b) K &

D Industries, Inc.; (c) K & D Grand Rapids, Inc.; (d) K & D Industries of Ohio,

Inc.; (e) K & D Industrial Services Midwest, Inc.; (f) K & D Industries West, Inc.;

and (g) L & P Industries LLC (collectively the “K&D Group of Companies” or the

“Debtors”) filed voluntary cases under Chapter 11 of the Bankruptcy Code. The
                                           2

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 5 of 80
Debtors have continued to operate their businesses and manage their properties as

Debtors-in-Possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        3.     Due to the close and intertwined relationship amongst the Debtors, an

Order for Joint Administration of the Chapter 11 cases was granted [Docket #48].

The background of the Debtors and the events leading to the Bankruptcy filing is

fully detailed in the Motion for Use of Cash Collateral and Affidavit in Support

[Docket #10].

        4.     The principal assets of the Debtors’ estates include business

equipment, personal property, permits, warranties, purchased intellectual property,

ongoing operations and contracts, work in progress, and unpaid accounts

receivables.

        5.     Prior to the Petition Date and thereafter, the Debtors are in the

business of environmental waste hauling and industrial cleaning.

                                 SALE PROCESS

        6.     The Debtors have received an Asset Purchase Agreement from

Cleaning Contractors, Inc., a Michigan corporation (“CCI” or “Stalking Horse”),

for the purchase of certain of the Debtors’ ongoing operations and business assets

(the “CCI Purchase Agreement” or “Asset Purchase Agreement”), attached hereto

as Exhibit B.


                                            3

 19-43823-pjs     Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 6 of 80
      7.     CCI proposes to purchase the following assets from the Debtors:

      (a)    all vehicles and equipment listed on Exhibit A of the CCI Purchase
             Agreement, including all spare parts, hoses, pumps, tools and
             accessories related thereto (the “Equipment”);
      (b)    all warranties or guaranties, if any, applicable to the Purchased Assets,
             to the extent such warranties or guaranties are assignable in
             connection with the Purchased Assets (the “Warranties”); and
      (c)    the contracts listed on Exhibit B of the CCI Purchase Agreement,
             (the “Contracts”) provided, however, that any Receivables earned
             from and/or any work in process associated with any of the assigned
             Contracts prior to the Closing date shall belong to the Debtors. CCI
             shall have the right to exclude any Contract from Exhibit B of the
             CCI Purchase Agreement by giving notice to the Debtors and the
             counterparty to such contract three (3) business days prior to the
             Closing.

(collectively, the “Purchased Assets”).

      8.     The Purchase Price for the Purchased Assets in the CCI Purchase

Agreement is Five Hundred Thousand and 00/100 Dollars ($500, 000.00) (the

“Purchase Price”); subject to any closing adjustments and pro-rations on the

closing date, if applicable.

      9.     The Debtors intend for the CCI Purchase Agreement to serve as the

Stalking Horse Bid throughout the proposed sale process.

      10.    The Debtors believe and assert that the proposed procedures for the

asset sale, free of all liens, claims and interests, should be approved because a

going-concern sale will maximize the value and recovery for the Debtors estates

and their creditors. The Debtors will at the Sale Hearing, request that this Court


                                            4

 19-43823-pjs    Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 7 of 80
enter an Order, which will include the following findings and provisions (the “Sale

Order”) authorizing, approving and ordering: (i) a sale to CCI or the Successful

Bidder, if applicable, pursuant to either the CCI Purchase Agreement, or to the

highest and best Successful Bid pursuant to the Successful Bidder Purchase

Agreement; (ii) the sale of the Purchased Assets free and clear of all liens, claims,

encumbrances and interests pursuant to the CCI Purchase Agreement, or pursuant

to the Successful Bidder Purchase Agreement; (iii) the Successful Bidder,

including if such is CCI, as a good faith purchaser entitled to the protections of

§363(m) of the Bankruptcy Code; (iv) the sale price of the Purchased Assets is not

controlled by a collusive agreement among potential bidders within the meaning of

§363(n) of the Bankruptcy Code; (v) that CCI is not the successor of the Debtors,

shall have no liability for any pre-closing liabilities, including customer deposits,

pre-paid contracts, taxes or union obligations; and (vi) that CCI is not the alter ego

or continuation of any of the Debtors.

      11.    Debtors request entry of an order providing for the Bidding

Procedures set forth herein:

      (a)    Participation Requirements. Unless otherwise ordered by the Court,
             each person (a "Potential Bidder") interested in participating in the
             sale process must deliver by the second (2nd) Business Day before the
             Bid Deadline to counsel for the Debtors, Lynn M. Brimer, Strobl
             Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield Hills, MI
             48304, such financial statements, financing commitments, or other
             documents as the Potential Bidder believes provide adequate
             assurance to the Debtors and their advisors of such Potential Bidder's
                                           5

 19-43823-pjs    Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 8 of 80
          ability to close on a purchase of the Purchased Assets (the
          "Transaction"). As used herein, the term "Business Day" shall mean a
          day on which the Court is open.

    (b)   Definition of Qualified Bidder. Unless otherwise ordered by the
          Bankruptcy Court for cause shown, a Potential Bidder, shall become a
          “Qualified Bidder” if the Potential Bidder delivers to counsel for the
          Debtors on or prior to the Bid Deadline, as described below, the
          following:

          (i)       Financial disclosures and other information acceptable to the
                    Debtors, to demonstrate such Potential Bidder’s financial and
                    other abilities to consummate a sale with respect to any
                    accepted bid;

          (ii)      A fully executed asset purchase agreement (which must be in
                    the form of the CCI Purchase Agreement) which provides,
                    among other things, that any Qualified Bid (as defined below,
                    and any bid made subsequently thereto) made by such Potential
                    Bidder with respect to the Purchased Assets shall be irrevocable
                    until a sale of the Purchased Assets is fully consummated by the
                    Debtors regardless of whether the sale occurs to the Potential
                    Bidder or another party (but in no event later than thirty (30)
                    days after the Auction Date without the consent of both
                    parties);

          (iii)     A Qualified Bid (as defined below), in writing and signed by
                    the Potential Bidder and any other persons against whom the
                    Potential Bidder intends that the bid can be enforced, including
                    but not limited to guarantors (an “Initial Qualified Bid”), must
                    be delivered to counsel for the Debtors addressed to the person
                    stated in the Notice at the address stated in the Notice, not later
                    than the date and time of the Bid Deadline, and such other
                    persons as appear on the Notice; and

          (iv)      A certified check or wired funds in an amount equal to Fifty-
                    Five Thousand and 00/100 Dollars ($55,000.00). The Deposit
                    shall be subject to the jurisdiction of the Bankruptcy Court.
                    (Any of the above possible deposits referred to herein as a
                    “Good Faith Deposit”).
                                            6

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 9 of 80
           CCI is automatically considered a Qualified Bidder without further
           action or consideration.

    (c)    Due Diligence. The Debtors are not responsible for, and will bear no
           liability with respect to, any information obtained by any Qualified
           Bidder in connection with the sale of the Purchased Assets unless
           such Qualified Bidder becomes the Successful Bidder and such
           liability and responsibility is provided for in the agreement evidencing
           the Transaction between the Debtors and the Successful Bidder and
           such agreement is approved by the Court.

    (d)    Bid Deadline. A Qualified Bidder who desires to make a bid shall
           advise and deliver a bid to counsel for the Debtors, Lynn M. Brimer,
           Strobl Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield
           Hills, MI 48304, no later than 5:00 p.m. (prevailing Eastern Time) on
           April 26, 2019 (the "Bid Deadline").

    (e)    Definition of Qualified Bid. Unless otherwise ordered by the
           Bankruptcy Court for cause shown, a bid shall become a “Qualified
           Bid” only if the following occurs:

           (i)      The bid must be made by a Qualified Bidder.

           (ii)     The bid must be substantially in the form of the CCI Purchase
                    Agreement attached as Exhibit B hereto, or as amended from
                    time to time. The Debtors believe that the terms and conditions
                    of the CCI Purchase Agreement are in the best interest of the
                    estate. If a bid deviates from the CCI Purchase Agreement in
                    any manner, the Qualified Bidder must also provide, at the time
                    of submission of the bid, a black-lined copy of the CCI
                    Purchase Agreement to indicate the relevant changes.

           (iii)    The minimum aggregate consideration to be received by the
                    Debtors in the bid shall equal or exceed the Purchase Price in
                    the CCI Purchase Agreement plus the Break-Up Fee of Thirty
                    Thousand and 00/100 Dollars ($30,000.00) plus Twenty-Five
                    Thousand and 00/100 Dollars ($25,000.00). All subsequent
                    bids must be in increments of at least Thirty-Five Thousand and
                    00/100 Dollars ($35,000.00).


                                            7

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 10 of 80
           (iv)     The bid must include written evidence of a commitment for
                    financing or other evidence of the ability to consummate the
                    Transaction satisfactory to the Debtors with appropriate contact
                    information for such financing sources.

           (v)      The bid shall contain no material additional contingencies or
                    material requirements binding the Debtors, including but not
                    limited to financing contingencies or contingencies relating to
                    the outcome of due diligence. The Debtors will disregard bids
                    that are conditioned on obtaining financing or on the outcome
                    of unperformed due diligence by the bidder other than such due
                    diligence as is contemplated in the CCI Purchase Agreement.

           Provided that it otherwise meets the applicable requirements above,
           the CCI Purchase Agreement shall constitute a Qualified Bid.

    (f)    Auction.

           (i)      Prior to the Auction, the Debtors, through their counsel, shall
                    evaluate any Qualified Bids submitted in accordance with these
                    procedures and, through their counsel, shall select the offer, if
                    any, which they determine in their business judgment, is the
                    higher and/or best offer for the Purchased Assets. The Debtors
                    may take circumstances other than simply the Purchase Price
                    into consideration when evaluating the Qualified Bid of any
                    Qualified Bidder. The Qualified Bid of any Qualified Bidder
                    other than CCI must meet the cash consideration outlined in
                    Paragraph (c)3. to be considered (the “Initial Accepted Offer”).

           (ii)     If there is at least one Qualified Bid other than the Initial
                    Accepted Offer, the Debtors may conduct an auction (the
                    "Auction") with respect to the Purchased Assets. The Auction
                    shall commence at 10:00 a.m. on April 29, 2019 (the “Auction
                    Date”) at the offices Debtors’ counsel, Lynn M. Brimer, Strobl
                    Sharp PLLC, 300 E. Long Lake Rd., Suite 200, Bloomfield
                    Hills, Michigan 48304. The Debtors shall notify all Qualified
                    Bidders who have submitted Qualified Bids of the time and
                    place of the Auction. Only a Qualified Bidder who has
                    submitted a Qualified Bid is eligible to participate at the


                                            8

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 11 of 80
                   Auction. The Debtors reserve the right to adjourn the Auction
                   from time to time by announcement at the Auction.

           (iii)   The Debtors may conduct the Auction without the assistance of
                   a separately retained auctioneer. The Auction may be continued
                   from day to day as determined by the Debtors. The Auction
                   shall be conducted by the Debtors in a manner calculated by
                   them in their sole discretion to achieve the higher and/or best
                   offer for the Purchased Assets, in accordance with the other
                   terms herein.

           (iv)    Upon conclusion of the bidding, the Auction shall be closed.
                   The Debtors shall immediately review each Qualified Bid(s) on
                   the basis of financial and contractual terms and the factors
                   relevant to the sale process, including those factors affecting the
                   speed and certainty of consummating the sale. In the event the
                   Debtors, through their counsel, determine that one of the
                   Qualified Bids received represents (i) fair consideration, and (ii)
                   the highest or otherwise best offer for the Purchased Assets, the
                   Debtors, through their counsel, shall present that Qualified Bid
                   (the “Successful Bid”) to the Bankruptcy Court for approval at
                   the Sale Hearing, substituting (if necessary) the Qualified Bid
                   for the CCI Purchase Agreement as an Exhibit to the Sale
                   Motion, and seeking authority to consummate a sale transaction
                   with the party asserting such Successful Bid (the “Successful
                   Bidder”).

           (v)     The acceptance of a Qualified Bid by the Debtors, through their
                   counsel, or the acceptance of no Qualified Bids by the Debtors
                   at the Auction, shall not constitute or be deemed a rejection of
                   any other Qualified Bids, except insofar as such Qualified Bids
                   are revocable in accordance with these procedures.

    (g)    Closing.

           (i)      Unless otherwise ordered by the Court, closing on the
                    Purchased Assets shall occur in accordance with the terms of
                    the Successful Bid.



                                           9

19-43823-pjs     Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 12 of 80
           (ii)     In the event closing does not occur in accordance with the
                     material terms of the Successful Bid, then within five (5)
                     business days after the scheduled closing date, the Debtors,
                     through their counsel, shall notify the party that submitted the
                     next highest or otherwise best offer for the Purchased Assets
                     other than the Successful Bid that its Qualified Bid is accepted
                     and that its bid has become the Successful Bid (the “New
                     Successful Bid”). Closing on the New Successful Bid shall
                     occur within fourteen (14) days after it receipt of the Debtors
                     notification by the new Successful Bidder.

           (iii)    In the event CCI is not the Successful Bidder and pursuant to
                    the other terms of the CCI Purchase Agreement, CCI shall be
                    entitled to a break-up fee of Thirty Thousand and 00/100
                    Dollars ($30,000.00) at the closing (the “Break-Up Fee”).

    (h)    Escrow of Good Faith Deposits. The Good Faith Deposits of all
           Qualified Bidders, (except for the Successful Bidder) shall be held in
           a segregated escrow account until the earlier of the Closing of the sale
           of the Purchased Assets or May 7, 2019. If a Successful Bidder fails
           to consummate an approved sale because of a breach or failure to
           perform on the part of such Successful Bidder, the Debtors shall be
           entitled to retain the Good Faith Deposit as liquidated damages
           resulting from the breach or failure to perform by the Successful
           Bidder. The Debtors shall return all good faith deposits immediately
           upon closing or May 7, 2019, whichever is earlier.

    (i)    Notwithstanding anything herein to the contrary the Debtors shall be
           permitted to effectuate a sale of any assets without employing the
           foregoing procedures, so long as such sale is approved by the Court in
           accordance with the Bankruptcy Code, the Bankruptcy Rules, and the
           Local Rules of this Court.

    (j)    All insider relationships between any Qualified Bidder and the
           Debtors shall be disclosed in the Qualified Bid and the Sale
           Agreement and/or Successful Bid presented to the Court. In the event
           a Potential Bidder is, or is owned, controlled, or employed by, the
           Debtor or any insider thereof, said bidder (or its owner, controller or
           employer) shall have no input in the deliberative process in
           connection with the applicable Group or the qualification of any
                                            10

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 13 of 80
             potential bidders with respect thereto.

      12.    The Debtors shall actively market the Purchased Assets to known

parties who may have an interest in the Purchased Assets or have previously

submitted offers on the Purchased Assets, and shall advertise the Purchased Assets

for sale in a weekend edition of an appropriate newspaper of general distribution

for two weeks prior to the Auction Date.

      13.    Requirements for Auction Notice. The Debtors will cause a notice

of these proposed Bidding Procedures and of the Auction, in the form of Exhibit C

hereto (the “Auction Notice”), to be sent to all parties listed on the Matrix of each

of the jointly administered cases (the “Matrix”), as further described herein. In the

event the Debtors receive any inquiry regarding the Auction, the Auction Notice

will be immediately sent to those persons who have contacted or have been

contacted by the Debtors with respect to a potential purchase of the Purchased

Assets, as well as all other entities that the Debtors believe, in their business

judgment, may have an interest in acquiring the Purchased Assets. Moreover, the

Debtors may publish the material terms of the Auction Notice using any media

source(s) to the extent that, in the exercise of their business judgment, they believe

that such publication would facilitate competitive bidding that would realize an

increase in the net value of the Purchased Assets. The Auction Notice provides

that objections to the Debtors’ Motion for approval of the procedures for the sale


                                           11

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 14 of 80
of the Purchased Assets must be served on counsel for the Debtors on or before

May 1, 2019.

           NOTICE OF ASSUMPTION AND ASSIGNMENT OF
        EXECUTORY CONTRACTS AND OBJECTION DEADLINE

      14.    Debtors have contracts that are necessary to the successful operation

of Debtors’ businesses. Conversely, Debtors may have contracts associated with

their Businesses or the Purchased Assets that may interfere with the sale or are

deemed detrimental to their estates, and upon sale of the Purchased Assets will no

longer be beneficial to Debtors.

      15.    Debtors will provide all Qualified Bidders with a list and a copy of all

contracts and leases related to the Purchased Assets, along with proposed cure

amounts owing on each contract and lease (the “Cure Schedule”). All Qualified

Bidders must provide with their Qualified Bids to Debtors a list of the contracts

and leases that it would like Debtors to assume and assign to the Qualified Bidder

(the “Assumed Contracts and Assumed Leases”) (together, the “Contract Lists”).

      16.    Debtors are requesting that the following procedures be approved by

the Bankruptcy Court for the assumption and assignment of Assumed Contracts

and Assumed Lease (“Assumption and Assignment Procedures”);

      (a)    On or before April 16, 2019, Debtors shall serve on the counterparties
             to the contracts on the Contract Lists a notice (the “Assumption and
             Assignment Notice”) in the form attached as Exhibit D containing the
             following information:


                                          12

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 15 of 80
           (i)       Debtors’ intent to assume and assign the Assumed Contracts
                     and Assumed Leases to CCI or a Successful Bidder;

           (ii)      The Cure Schedule (as supplemented pursuant to the procedure
                     described below);

           (iii)    The cure amount Debtors propose to pay, if applicable, to each
                    counterparty in compliance with the key requirements of
                    Section 365 of the Bankruptcy Code (the “Pre-Petition Cure
                    Amount”);

           (iv)     That the counterparties to the Assumed Contracts and Assumed
                    Leases shall file and serve any objections to the assumption and
                    assignment of the Assumed Contracts and Assumed Leases or
                    the Pre-Petition Cure Amount on or before the
                    Assumption/Assignment Objection Deadline, as described
                    below; and

           (v)      That for each Assumed Contract and Assumed Lease for which
                    an objection is timely received, a hearing will be held at the
                    Sale Hearing, or such other date as the Court may designate,
                    upon twenty-four (24) hours’ telephonic, electronic or facsimile
                    notice to the objecting party; provided, however, that if the
                    Assumed Contracts and Assumed Leases that are the subject of
                    objections are assumed and assigned prior to the time of the
                    hearing, the cure amount asserted by the objecting party or such
                    other amount as may be agreed to by the parties or fixed by the
                    Court, will be held in a segregated account by the Successful
                    Bidder or Debtors pending further order of the Court or mutual
                    agreement of the parties.

    (b)    The counterparties to the Assumed Contracts and Assumed Leases
           shall file any objections to the assumption and assignment of the
           Assumed Contracts and Assumed Leases or the Pre-Petition Cure
           Amount on or before May 1, 2019 (the “Assumption/Assignment
           Objection Deadline”) and shall serve such objection so that the
           objection is actually received by: (i) counsel for Debtors; (ii) counsel
           to CCI; (iii) the Office of the United States Trustee; (iv) counsel for
           Chemical Bank; and (v) any unsecured creditors committee if one is
           formed, by the Assumption/Assignment Objection Deadline. Any and
                                            13

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 16 of 80
           all objections must state with detail: the grounds for the objection; if
           the objecting party proposes an alternative cure amount and the
           amount thereof; and the basis for the calculation of the proposed
           alternative amount;

    (c)    Any party who fails to object by the Assumption/Assignment
           Objection Deadline shall be forever barred from objecting to the
           assumption and assignment of its respective executory contract or
           unexpired lease;

    (d)    Debtors will make cure payments within thirty (30) days after the date
           of the closing of the sale of the Purchased Assets and any letters of
           credit associated with any assumed contract or assumed lease will be
           replaced by a new letter of credit provided by the Successful Bidder;
           and

    (e)    Debtors may file one or more supplemental list or lists of Assumed
           Contracts and Assumed Leases (the “Supplemental List”), if
           necessary. Debtors’ shall serve to the counterparties to the Assumed
           Contracts and Assumed Leases on the Supplemental List a
           supplemental Assumption and Assignment Notice substantially in the
           form and containing the information described above. The
           counterparties to contracts and leases on the Supplemental List shall
           have five (5) calendar days to file an objection in accordance with the
           requirements outlined above and serve upon the parties described
           above.

    17.    Debtors propose the following procedure for rejection of contracts:

    (a)    Promptly after both the receipt of the Contract Lists from the
           Successful Bidder and Closing, Debtors will notify each counter-party
           to a contract that will be rejected of such rejection (the “Rejection
           Notice”). Notice shall be effective upon mailing. Objections, if any, to
           the rejection (a “Rejection Objection”) must be filed and served on
           counsel for Debtors, US Trustee, Chemical Bank and any unsecured
           creditors committee if one is formed, within fourteen (14) days after
           the Rejection Notice was mailed (the “Rejected Contract Deadline”);

    (b)    Upon receipt of a timely Rejection Objection, Debtors may request
           that the Bankruptcy Court set a hearing on the Rejection Objection. If
                                         14

19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 17 of 80
             the Bankruptcy Court authorizes the rejection, the rejection shall be
             deemed to have been effective upon the date the sale of the Purchased
             Assets is closed, unless otherwise determined by the Bankruptcy
             Court;

      (c)    Any party who fails to object by the Rejected Contract Deadline shall
             be barred from objecting to the rejection of the contract. In such
             instances, rejections of executory contracts or unexpired leases will be
             effective upon notice to the party that its contract or unexpired leases
             has been rejected.

      18.    Debtors submit that the foregoing procedures and notices are

reasonably calculated to provide the appropriate parties with timely and adequate

notice and opportunities to object to Debtors’ proposed assignment and assumption

of the Assumed Contracts and Assumed Leases and/or rejection of certain

contracts. Debtors further submit that such notice constitutes good and sufficient

notice under the circumstances with respect to the assumption and assignment of

the Assigned Contracts and Assumed Leases and/or the rejection of certain

contracts as proposed in this Motion, and that no further notice need be given.

            SUMMARY OF PROPOSED DATES AND KEY EVENTS

      19.    Subject to Bankruptcy Court approval, Debtors propose to establish

the following timetable:

      Proposed Date                     Proposed Event

April 16, 2019                          Entry of Bid Procedures Order
April 20 and 27, 2019                   Publish Notice
April 16, 2019                          Serve Auction Notice
April 16, 2019                          Serve Assumption Notice
April 26, 2019                          Deadline for Qualified Bids
                                            15

 19-43823-pjs   Doc 64     Filed 04/02/19   Entered 04/02/19 20:55:58   Page 18 of 80
April 29, 2019                            Auction
May 1, 2019                               Deadline for Objections to Sale and
                                          Assumptions
May 3, 2019                               Sale Hearing

These dates are subject to approval of the Bankruptcy Court and may be changed

in subsequent orders entered by the Court. Additionally, Debtors reserve the right

to request that these dates be revised.

                       BASIS FOR RELIEF REQUESTED

A.    The proposed Sale is Authorized under §363 of the Bankruptcy Code.

      20.     Section 363(b)(1) of the Bankruptcy Code permits a debtor-in-

possession, after notice and a hearing, to “use, sell, or lease, other than in the

ordinary course of business, property of the estate….” 11 U.S.C. §363(b)(1).

      21.     In approving a sale under 11 U.S.C. §363(b), the Sixth Circuit Court

of Appeals has held that there must be “some articulated business justification”

supporting the decision to sell assets, and that a court must consider “all salient

factors” pertaining to the proposed Sale. Stephens Industries, Inc. v. McClung, 789

F.2d 386, 389 (6th Cir. 1986).

      22.     The proposed Sale of the Purchased Assets to the Successful Bidder

satisfies the applicable requirements of §363. The Debtors are relying on their

business judgment in their decision to sell the Purchased Assets. The Debtors lack

the necessary capital to continue their operations and, therefore, have concluded in



                                            16

 19-43823-pjs    Doc 64   Filed 04/02/19    Entered 04/02/19 20:55:58   Page 19 of 80
their business judgement that a competitive bidding process for the Purchased

Assets on a going-concern basis will provide the greatest return to their Creditors.

      23.    Moreover the Debtors have worked with Chemical Bank, their sole

secured creditor, to develop the Bidding Procedures.         The proposed Bidding

Procedures will result in fair and reasonable value being realized for the Purchased

Assets. The Stalking Horse Bid submitted by CCI in the form of the CCI Purchase

Agreement establishes a “floor” Purchase Price for the Purchased Assets and will

serve as a baseline bid that the Debtors will use to solicit other Qualified Bids from

third parties. By testing the Purchase Price of CCI Bid in the market, the Bidding

Procedures and the Auction are designed to ensure that the Debtors maximize the

value of the Purchased Assets.

      24.    Prior to the filing of Debtors Chapter 11 cases the Debtors marketed

their Purchased Assets to potential purchasers. Notice of the Auction shall be

served on all parties who have demonstrated an interest in the Purchased Assets.

      25.    The CCI Purchase Agreement and Bidding Procedures are the result

of extensive good faith, arms-length negotiations between the Debtors and CCI.

      26.    The Debtors seek permission to sell the Purchased Assets free and

clear of all liens, claims, interests and encumbrances (collectively, the “Liens”),

with such Liens attaching to proceeds.




                                           17

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 20 of 80
      27.    Section 363(f) of the Bankruptcy Code states that property may be

sold free and clear of any interest in property if:

      (a)    applicable nonbankruptcy law permits sale of such property free and
             clear of such interest;

      (b)    such entity consents;

      (c)    such interest is a lien and the price at which such property is sold is
             great than the aggregate value of all liens on such property;

      (d)    such interest is a bona fide dispute; or

      (e)    such entity could be compelled, in a legal or equitable proceeding, to
             accept a money satisfaction of such interest.

11 U.S.C. §363(f).

      28.    Debtors need only satisfy one of the requirements of §363(f).

      29.    Otherwise, §363(f)(5) of the Bankruptcy Code allows a debtor to sell

property free and clear of liens when a legal or equitable proceeding could compel

the lienholder to accept less than full money satisfaction for its interest. See In re

Grand Sale U.S.A., 178 B.R. 460, 462 (E.D. Mich. 1995) (“Thus, it is clear that

Section 363(f)(5) allows trustees of an estate to sell property free and clear of liens

when ‘a legal or equitable proceeding’ exists that will force the lienholder to accept

less than full money satisfaction for their interest.”).

      30.    Debtors propose that any valid Liens attach to the sale proceeds

received for the Purchased Assets with the same order of priority, validity, force

and effect that such Lien had before the Sale.
                                            18

 19-43823-pjs    Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 21 of 80
      31.    While the Bankruptcy Code does not define what is a “good faith

purchaser,” many courts, including the Sixth Circuit Court of Appeals, have

adopted a traditional equitable definition of “one who purchases the assets for

value, in good faith, and without notice of adverse claims.” See Made in Detroit,

Inc. v. Official Common. Of Unsecured Creditors (In re Made in Detroit, Inc.), 414

F.3d 576, 581 (6th Cir. 2005) (quoting In re Rock Indus. Mach. Corp., 572 F.3d

1195, 1197 (7th Cir. 1978)). Accordingly, in order to be considered a “good faith

purchaser” under §363(m), the purchaser “must demonstrate that it purchased the

property ‘in good faith’ and that it did so ‘for value.’” In re Made in Detroit, Inc.,

414 F.3d at 581 (quoting Cumberland Farms Dairy, Inc. v. Nat’l Farmers Org.,

Inc. (In re Abbotts Dairies of Penn., Inc.), 788 F.2d 143, 147 (3d Cir. 1986)).

There is no dispute that CCI will tender a substantial Purchase Price for the

Purchased Assets.

      32.    In order to show a lack of good faith, the Sixth Circuit requires a

showing of “fraud or collusion between the purchaser and the seller or the other

bidders, or that the purchaser’s actions constituted ‘an attempt to take grossly

unfair advantage of other bidders.’” 255 Park Plaza Assocs. Ltd. P’ship v. Conn.

Gen. Life Ins. Co. (In re 255 Park Plaza Assocs. Ltd. P’ship), 100 F.3d 1214, 1218

(6th Cir. 1996) (quoting In re Onouli-Kona Land Co. v. Estate of Richards (In re

Onouli-Kona Land Co.), 846 F.2d 1170, 1173 (9th Cir. 1988)) (additional citations


                                           19

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 22 of 80
omitted). Facts purporting to demonstrate lack of good faith are not present here.

CCI is represented by competent counsel. The CCI Purchase Agreement and

proposed Bidding Procedures are the result of arm’s length and good faith

negotiations between the parties and are designed to prevent any collusive activity.

       33.   Accordingly, CCI is a good faith purchaser within the meaning of

§363 (m) of the Bankruptcy Code.

B.     The Proposed Assumption and Assignment of Executory Contracts
       Complies with §365 of the Bankruptcy Code

       34.   To facilitate the sale of the Purchased Assets as outlined in this Sale

Motion, Debtors seek authority to assume and assign certain executory contracts

and unexpired leases to the Successful Bidder to the extent required by the Success

Bid.

       35.   Section 365 of the Bankruptcy Code authorizes a debtor to assume

and assign an executory contract or unexpired lease, subject to the approval of the

bankruptcy court, provided that any defaults under such executory contractor or

unexpired lease are cured and the assignee provides adequate assurance of future

performance.

       36.   The decision to assume or reject an executory contract or unexpired

lease is examined under the business judgement standard. See, e.g., In re Stable

Mews Association, Inc., 41 B.R. 594, 596 (Bankr. S.D.N.Y. 1983); Software



                                          20

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 23 of 80
Customizer v. Bullet Jet Charter (n re Bullet Jet Charter), 72 B.R. 845, 846

(Bankr. W.D. Pa. 1987).

      37.     Debtors believe that the Purchase Price of the Purchased Assets will

be maximized if Debtors agree to assume and assign to the Successful Bidder the

certain executory contracts and leases as set forth in the CCI Purchase Agreement.

      38.     Accordingly, Debtor’s business rationale for seeking to assume and

assign certain executory contracts is the same as their rationale for conducting the

proposed Sale – Debtors believe that the sale of their Purchased Assets, including

the identified unexpired contract rights, will maximize the value of their estates for

the benefit of their creditors.

      39.     Debtors believe that all of the requirements under §365 of the

Bankruptcy Code for the assumption and assignment of certain executory contracts

and leases will be satisfied by the proposed Assumption and Assignment

Procedures.

      40.     To the extent that defaults exist under any of certain executory

contracts and leases, such defaults will be cured by the payment of the cure

amounts by the Successful Bidder.

      41.     As required by the Bidding Procedures, the financial wherewithal of

each bidder will be evaluated before such bidder is allowed to participate in the

Auction.


                                            21

 19-43823-pjs    Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 24 of 80
      42.    Accordingly, Debtors believe that the Successful Bidder will be able

to provide adequate assurance of future performance under each of the certain

executory contracts and leases.

C.    The Proposed Bidding Procedures are Appropriate Under the
      Circumstances

      43.    The Bidding Procedures are the result of good faith, arms-length

negotiation between Debtors and CCI.

      44.    It has long been recognized by bankruptcy courts that a competitive

bidding process is the best way to realize the highest value for a debtor’s assets.

See, e.g., In re Bidermann Indus. U.S.A., Inc., 203 B.R. 547, 551 (Bankr. S.D.N.Y.

1997). The proposed Bidding Procedures reflect an understanding of this principle

by facilitating competitive bidding for the Purchased Assets.

      45.    The proposed Bidding Procedures contain certain limitations on

participants in the Auction, which are designed to maximize the efficiency of the

Auction process. For example, each potential Bidder must meet certain financial

disclosures and other information acceptable to the Debtors to become a Qualified

Bidder.

      46.    By limiting participation in the Auction to Qualified Bidders,

delineating requirements for being designated as a Qualified Bidder, and

establishing an overbid requirement, the proposed Bidding Procedures will

discourage bidding by parties other than those with the ability to close on the Sale.
                                          22

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 25 of 80
Such requirements are not onerous and will likely not discourage legitimate

Auction participants from submitting bids.

      47.   A debtor’s business judgment is entitled to substantial deference with

respect to the procedures used in selling assets of its estate. See In re Integrated

Resources, Inc., 147 B.R. 650, 656-57 (S.D.N.Y. 1992).

      48.   Here, the proposed Bidding Procedures create a process for fully

competitive bidding among the parties most likely to have an interest in purchasing

the Purchased Assets and will maximize the value to the Debtors’ estates.

D.    The Break-Up Fee is Appropriate Under the Circumstances

      49.   The Break-Up Fee was the product of arms’ length negotiations

between Debtors and CCI, and the Break-Up Fee is fair and reasonable under the

circumstances.

      50.   CCI has incurred and will incur costs, expenses, and risks associated

with entering into the Asset Purchase Agreement and submitting CCI Bid. CCI

was not willing to engage in such negotiations unless Debtors agreed to provide for

a Break-Up Fee in the negotiated CCI Asset Purchase Agreement.

      51.   These expenses are not limited to ordinary due diligence. In this case,

CCI has incurred significant expenses associated with the negotiation and

preparation of sale documents, as well as bankruptcy pleadings necessary to

consummate the Sale.


                                           23

 19-43823-pjs    Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 26 of 80
      52.    The requirements in the Bidding Procedures that a qualified Bidder

submit a bid with a cash Purchase Price not less than $555,000.00 provides the

Debtors’ estates with sufficient funds to pay the Break-Up Fee.

      53.    Approval of bid protections in connection with the sale of assets under

11 U.S.C. §363 is an accepted practice. Bankruptcy courts have approved bidding

incentives similar to the Break-Up Fee under the “business judgment rule,” which

proscribes judicial second-guessing of the actions of a debtor taking in good faith

and in the exercise of honest judgment. In re 995 Fifth Ave. Assocs., L.P., 96 B.R.

24, 28 (Bankr. S.D.N.Y. 1989) (bidding incentives may be “legitimately necessary

to convince a white knight to enter the bidding by providing some form of

compensation for the risks it is undertaking.”)

      54.    Generally break-up fees are rejected only when such fees will place

undo burden on the debtor’s estate. In re Hupp Indus., 140 B.R.191, 196 (Bankr.

N.D. Ohio 1992) (“bidding incentives such as break-up fees and bid increment

limitations are carefully scrutinized in §363(b) asset sales to insure that the

debtor’s estate is not unduly burdened and that the relative rights of the parties in

interest are protected.”).

      55.    In this case, the proposed Break-Up Fee (a) will not place an undue

burden on Debtors’ estates since it is payable solely from the proceeds of an

alternative transaction; (b) is reasonable, (c) will enable the Debtors to maximize


                                              24

 19-43823-pjs    Doc 64      Filed 04/02/19   Entered 04/02/19 20:55:58   Page 27 of 80
the value of the Purchased Assets; and (d) does not burden the relative rights of

parties in interest because these parties will be given an opportunity to be heard on

the propriety of the Break-Up Fee.

      56.    Debtors believe there is ample justification for the proposed Break-Up

Fee which under the circumstances is fair and reasonable.

      57.    Accordingly, the proposed Break-Up Fee should be approved as an

administrative expense pursuant to §503(b) of the Bankruptcy Code.

E.    Reservation of Rights; Deadline Extensions

      58.    Debtors reserve the right to modify the Bidding Procedures or impose,

at or before the Auction, additional customary terms and conditions on the sale of

the Purchased Assets, including, without limitation, extending the deadlines set

forth in the Bidding Procedures, modifying bidding increments, adjourning or

canceling the Auction or Sale, all without further notice.

             WAIVER OF FED. R. BANK. P. 6004(g) and 6006(d)

      59.    Due to the need to transition the Purchased Assets as quickly as

possible in order to maintain the Debtors’ goodwill, Debtors assert that cause exists

to waive the requirements of Fed. R. Bankr. P. 6004(g) and 6006(d), and Debtors

request that the Order approving the sale (as well as the assumption and

assignment of the Assumed Contracts and Assumed Leases) provide that it shall be

effective immediately and that the 10-day stay shall not apply to the sale


                                           25

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 28 of 80
transaction (and the assumption and assignment of the Assumed Contract and

Assumed Leases).

                                      NOTICE

      60.    No trustee or examiner has been appointed in this Chapter 11 case and

no Unsecured Creditors Committee has been designated.

      61.    A complete copy of this Motion has been served by electronic mail, if

available, first class mail, hand delivery, facsimile, or overnight mail upon (i) all

creditors identified on the Matrix of each of the jointly administered cases; (ii) the

Office of the United States Trustee; (iii) counsel for Chemical Bank; (iv) counsel

for CCI; (v) all non-debtor parties to executory contracts and (vii) all parties who

have requested notice in the case or have expressed an interest in the purchase

Assets.

                       NO PRIOR RELIEF REQUESTED

      62.    No prior request for the relief sought in this Motion has been made to

this or any other court.

      DEBTORS REQUEST that this Court enter the Bidding Procedures Order

attached as Exhibit A:

      (a)    Approving the form of the Proposed Purchase Agreement for bidding
             purposes only, and the sale to a Stalking Horse prior to the Auction
             and pursuant to a purchase agreement in a form substantially the same
             as the Proposed Purchase Agreement, subject to higher and better
             offers;


                                            26

 19-43823-pjs    Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 29 of 80
         (b)       Approving the Bidding Procedures:

         (c)       Approving the Break-up Fee;

         (d)       Scheduling the Sale Hearing;

         (e)       Approving the form and manner of the Auction Notice;

         (f)       Approving the Assumption and Assignment Procedures; and

         (g)       Approving the form and manner of Assumption and Assignment
                   Notice.

                                                        Respectfully Submitted,

                                                        STROBL SHARP PLLC

                                                        By:     /s/   Lynn M. Brimer______
                                                        LYNN M. BRIMER (P43291)
                                                        PAMELA S. RITTER (P47886)
                                                        JAMES M. McARDLE (P82443)
                                                        Strobl Sharp PLLC
                                                        Attorneys for Debtor
                                                        300 East Long Lake Road, Suite 200
                                                        Bloomfield Hills, MI 48304-2376
                                                        Telephone: (248) 540-2300
                                                        Facsimile: (248) 645-2690
                                                        E-Mail: lbrimer@stroblpc.com
Dated: April 2, 2019

S&B/12121/002/PLDG/SB673348.DOC




                                                   27

 19-43823-pjs           Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 30 of 80
                                              EXHIBIT A

                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

K&D INDUSTRIAL SERVICES                                    Case No. 19-43823
HOLDING CO., INC., et al,1                                 Chapter 11
                                                           Hon. Phillip J. Shefferly
         Debtor.



                   PROPOSED ORDER GRANTING
      DEBTORS’ MOTION FOR ENTRY OF ORDER (A) ESTABLISHING
    BIDDING PROCEDURES FOR THE AUCTION SALE OF CERTAIN ALL
     OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS AND
     ENCUMBRANCES AND TRANSFERRING LIENS TO PROCEEDS; (B)
     SCHEDULING AN AUCTION AND A SALE HEARING TO CONSIDER
     APPROVAL OF SALE; (C) ESTABLISHING PROCEDURES FOR THE
    ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS; (D)
    APPROVING THE FORM OF ASSET PURCHASE AGREEMENT, FORM
       AND MANNER OF THE AUCTION NOTICE, THE FORM OF THE
         NOTICE TO NON-DEBTOR CO-PARTIES TO EXECUTORY
         CONTRACTS, AND THE NOTICE OF THE SALE HEARING

         This matter is presented on the Debtors’ Motion for Entry of an Order

pursuant to 11 U.S.C. §363 and §365 and Federal Rules of Bankruptcy Procedure

2002, 9006, 6004 and L.B.R. 6004-1 and 9014-1 (A) Establishing Bidding

Procedures for the Auction Sale of certain of Debtors’ Assets Free and Clear of
1
  The Debtors in these jointly administered proceedings are K&D Industrial Services Holding Co., Inc. (Case No.
19-43823), K&D Industrial Services, Inc. (Case No. 19-43824), K&D Industries, Inc. (Case No. 19-43825), K&D
Grand Rapids, Inc. (Case No. 19-43826), K&D Industries of Ohio, Inc. (Case No. 19-43827), K&D Industrial
Services Midwest, Inc. (Case No. 19-43828), K&D Industries West, Inc. (Case No. 19-43829), and L&P Industries
LLC (Case No. 19-43830).

                                                      1

    19-43823-pjs     Doc 64      Filed 04/02/19       Entered 04/02/19 20:55:58            Page 31 of 80
Liens, Claims and Encumbrances and Transferring Liens to Proceeds;               (B)

Scheduling an Auction and a Sale Hearing to Consider Approval of Sale; (C)

Establishing Procedures for the Assumption and Assignment of Executory

Contracts; (D) Approving the Form of Asset Purchase Agreement, Form and

Manner of the Auction Notice, the Form of the Notice to Non-Debtor Co-Parties to

the Executory Contracts, and the Notice of Sale Hearing (the “Motion”), and state:

       The Court has considered the Motion and the matters reflected in the record

of the hearing held on the Motion, if any. The Court having jurisdiction over this

proceeding; that this is a core proceeding; notice of this Motion has been provided

to those entitled to receive service; the relief sought in the Motion is in the best

interests of the Debtors, their estates, and creditors; and good and sufficient cause

exists for such relief.

       NOW THEREFORE,

       IT IS HEREBY ORDERED that the Motion is GRANTED.

       IT IS HEREBY ORDERED that the form of Asset Purchased Agreement
attached to the Motion as Exhibit B is approved for purposes of the Bidding
Procedures only.

       IT IS FURTHER ORDERED that Bidding Procedures are approved as
follows:




                                           2

 19-43823-pjs    Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 32 of 80
(I)   BIDDING PROCEDURES.
      (a)   Participation Requirements. Unless otherwise ordered by the Court,
            each person (a "Potential Bidder") interested in participating in the
            sale process must deliver by the second (2nd) Business Day before the
            Bid Deadline to counsel for the Debtors, Lynn M. Brimer, Strobl
            Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield Hills, MI
            48304, such financial statements, financing commitments, or other
            documents as the Potential Bidder believes provide adequate
            assurance to the Debtors and their advisors of such Potential Bidder's
            ability to close on a purchase of the Purchased Assets (the
            "Transaction"). As used herein, the term "Business Day" shall mean a
            day on which the Court is open.

      (b)   Definition of Qualified Bidder. Unless otherwise ordered by the
            Bankruptcy Court for cause shown, a Potential Bidder, shall become a
            “Qualified Bidder” if the Potential Bidder delivers to counsel for the
            Debtors on or prior to the Bid Deadline, as described below, the
            following:

            (i)      Financial disclosures and other information acceptable to the
                     Debtors, to demonstrate such Potential Bidder’s financial and
                     other abilities to consummate a sale with respect to any
                     expected bid;

            (ii)     A fully executed asset purchase agreement (which must be in
                     the form of the CCI Purchase Agreement) which provides,
                     among other things, that any Qualified Bid (as defined below,
                     and any bid made subsequently thereto) made by such Potential
                     Bidder with respect to the Purchased Assets shall be irrevocable
                     until a sale of the Purchased Assets is fully consummated by the
                     Debtors regardless of whether the sale occurs to the Potential
                     Bidder or another party (but in no event later than thirty (30)
                     days after the Auction Date without the consent of both
                     parties);

            (iii)    A Qualified Bid (as defined below), in writing and signed by
                     the Potential Bidder and any other persons against whom the
                     Potential Bidder intends that the bid can be enforced, including
                     but not limited to guarantors (an “Initial Qualified Bid”), must
                     be delivered to counsel for the Debtors addressed to the person
                                             3

 19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 33 of 80
                    stated in the Notice at the address stated in the Notice, not later
                    than the date and time of the Bid Deadline, and such other
                    persons as appear on the Notice; and

           (iv)     A certified check or wired funds in an amount equal to Fifty-
                    Five Thousand and 00/100 Dollars ($55,000.00). The Deposit
                    shall be subject to the jurisdiction of the Bankruptcy Court.
                    (Any of the above possible deposits referred to herein as a
                    “Good Faith Deposit”).

                    CCI is automatically considered a Qualified Bidder without
                    further action or consideration.

     (c)   Due Diligence. The Debtors are not responsible for, and will bear no
           liability with respect to, any information obtained by any Qualified
           Bidder in connection with the sale of the Purchased Assets unless
           such Qualified Bidder becomes the Successful Bidder and such
           liability and responsibility is provided for in the agreement evidencing
           the Transaction between the Debtors and the Successful Bidder and
           such agreement is approved by the Court.

     (d)   Bid Deadline. A Qualified Bidder who desires to make a bid shall
           advise and deliver a bid to counsel for the Debtors, Lynn M. Brimer,
           Strobl Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield
           Hills, MI 48304, no later than 5:00 p.m. (prevailing Eastern Time) on
           April 26, 2019 (the "Bid Deadline").

    (e)    Definition of Qualified Bid. Unless otherwise ordered by the
           Bankruptcy Court for cause shown, a bid shall become a “Qualified
           Bid” only if the following occurs:

           (i)      The bid must be made by a Qualified Bidder.

           (ii)     The bid must be substantially in the form of the CCI Purchase
                    Agreement attached as Exhibit B to the Motion, or as amended
                    from time to time. The Debtors believe that the terms and
                    conditions of the CCI Purchase Agreement are in the best
                    interest of the estate. If a bid deviates from the CCI Purchase
                    Agreement in any manner, the Qualified Bidder must also
                    provide, at the time of submission of the bid, a black-lined copy
                                            4

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 34 of 80
                   of the CCI Purchase Agreement to indicate the relevant
                   changes.

           (iii)   The minimum aggregate consideration to be received by the
                   Debtor in the bid shall equal or exceed the Purchase Price in the
                   CCI Purchase Agreement plus the break-up fee of Thirty
                   Thousand and 00/100 Dollars ($30,000.00) (the “Break-Up
                   Fee”), plus Twenty-Five Thousand and 00/100 Dollars
                   ($25,000.00). All subsequent bids must be in increments of at
                   least Thirty-Five Thousand and 00/100 Dollars ($35,000.00).

           (iv)    The bid must include written evidence of a commitment for
                   financing or other evidence of the ability to consummate the
                   Transaction satisfactory to the Debtors with appropriate contact
                   information for such financing sources.

           (v)     The bid shall contain no material additional contingencies or
                   material requirements binding the Debtors, including but not
                   limited to financing contingencies or contingencies relating to
                   the outcome of due diligence. The Debtor will disregard bids
                   that are conditioned on obtaining financing or on the outcome
                   of unperformed due diligence by the bidder other than such due
                   diligence as is contemplated in the CCI Purchase Agreement.

           Provided that it otherwise meets the applicable requirements above,
           the CCI Purchase Agreement shall constitute a Qualified Bid.

    (f)    Auction.

           (i)     Prior to the Auction, the Debtors, through their counsel, shall
                   evaluate any Qualified Bids submitted in accordance with these
                   procedures and, through counsel, shall select the offer, if any,
                   which they determine in their business judgment, is the higher
                   and/or best offer for the Purchased Assets. The Debtors may
                   take circumstances other then simply the Purchase Price into
                   consideration when evaluating the Qualified Bid of any
                   Qualified Bidder The Qualified Bid of any Qualified Bidder
                   other than Joe Site must meet the cash consideration outlined in
                   Paragraph (c)3. To be considered (the “Initial Accepted Offer”).


                                           5

19-43823-pjs     Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 35 of 80
           (ii)     If there is at least one Qualified Bid other than the Initial
                    Accepted Offer, the Debtors may conduct an auction (the
                    "Auction") with respect to the Purchased Assets. The Auction
                    shall commence at 10:00 a.m. on April 29, 2019 (the “Auction
                    Date”) at the offices Debtors’ counsel, Lynn M. Brimer, Strobl
                    Sharp PLLC, 300 E. Long Lake Rd., Suite 200, Bloomfield
                    Hills, Michigan 48304. The Debtors shall notify all Qualified
                    Bidders who have submitted Qualified Bids of the time and
                    place of the Auction. Only a Qualified Bidder who has
                    submitted a Qualified Bid is eligible to participate at the
                    Auction. The Debtors reserve the right to adjourn the Auction
                    from time to time by announcement at the Auction.

           (iii)    The Debtors may conduct the Auction without the assistance of
                    a separately retained auctioneer. The Auction may be continued
                    from day to day as determined by the Debtors. The Auction
                    shall be conducted by the Debtors in a manner calculated by
                    them in their sole discretion to achieve the higher and/or best
                    offer for the Purchased Assets, in accordance with the other
                    terms herein.

           (iv)     Upon conclusion of the bidding, the Auction shall be closed.
                    The Debtors shall immediately review each Qualified Bid(s) on
                    the basis of financial and contractual terms and the factors
                    relevant to the sale process, including those factors affecting the
                    speed and certainty of consummating the sale. In the event the
                    Debtors, through their counsel, determine that one of the
                    Qualified Bids received represents (i) fair consideration, and (ii)
                    the highest or otherwise best offer for the Purchased Assets, the
                    Debtors, through their counsel, shall present that Qualified Bid
                    (the “Successful Bid”) to the Bankruptcy Court for approval at
                    the Sale Hearing, substituting (if necessary) the Qualified Bid
                    for the CCI Purchase Agreement, and seeking authority to
                    consummate a sale transaction with the party asserting such
                    Successful Bid (the “Successful Bidder”).

           (v)      The acceptance of a Qualified Bid by the Debtors, through their
                    counsel, or the acceptance of no Qualified Bids by the Debtors
                    at the Auction, shall not constitute or be deemed a rejection of


                                            6

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 36 of 80
                    any other Qualified Bids, except insofar as such Qualified Bids
                    are revocable in accordance with these procedures.

    (g)    Closing.

           (i)      Unless otherwise ordered by the Court, closing on the
                    Purchased Assets shall occur in accordance with the terms of
                    the Successful Bid.

           (ii)     In the event closing does not occur in accordance with the
                    material terms of the Successful Bid, then within five (5)
                    business days after the scheduled closing date, the Debtors,
                    through their counsel, shall notify the party that submitted the
                    next highest or otherwise best offer for the Purchased Assets
                    other than the Successful Bid that its Qualified Bid is accepted
                    and that its bid has become the Successful Bid (the “New
                    Successful Bid”). Closing on the New Successful Bid shall
                    occur within fourteen (14) days after it receipt of the Debtors
                    notification by the new Successful Bidder.

           (iii)    In the event CCI is not the Successful Bidder and pursuant to
                    the other terms of the CCI Purchase Agreement, CCI shall be
                    entitled to the Break-Up Fee.

    (h)    Escrow of Good Faith Deposits. The Good Faith Deposits of all
           Qualified Bidders (except for the Successful Bidder) shall be held in a
           segregated escrow account until the earlier of the Closing of the sale
           of the Purchased Assets or May 7, 2019. If a Successful Bidder fails
           to consummate an approved sale because of a breach or failure to
           perform on the part of such Successful Bidder, the Debtors shall be
           entitled to retain the Good Faith Deposit as liquidated damages
           resulting from the breach or failure to perform by the Successful
           Bidder. The Debtors shall return all good faith deposits immediately
           upon closing or May 7, 2019, whichever is earlier.

    (i)    Notwithstanding anything herein to the contrary the Debtors shall be
           permitted to effectuate a sale of the Purchased Assets without
           employing the foregoing procedures, so long as such sale is approved
           by the Court in accordance with the Bankruptcy Code, the Bankruptcy
           Rules, and the Local Rules of this Court.
                                            7

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 37 of 80
      (j)    All insider relationships between any Qualified Bidder and the
             Debtors shall be disclosed in the Qualified Bid and the Sale
             Agreement and/or Successful Bid presented to the Court. In the event
             a Potential Bidder is, or is owned, controlled, or employed by, the
             Debtors or any insider thereof, said bidder (or its owner, controller or
             employer) shall have no input in the deliberative process in
             connection with the applicable Group or the qualification of any
             potential bidders with respect thereto.

      IT IS FURTHER ORDERED that the Debtors shall actively market the

Purchased Assets to known parties who may have an interest in the Purchased

Assets, or have previously submitted offers on the Purchased Assets, and shall

advertise the Purchased Assets for sale in a weekend edition of an appropriate

newspaper of general distribution for two weeks prior to the Auction date as set

forth in the Motion.

      IT IS FURTHER ORDERED that in the event the Debtors receive any

inquiries or is aware of any parties that may have an interest in purchasing the

Purchased Assets the Debtors shall immediately forward a copy of the Auction

Notice to such party. The Debtors may publish the material terms of the Auction

Notice using any media source(s) to the extent that, in the exercise of their business

judgment, they believe that such publication would facilitate competitive bidding

that would realize an increase in the net value of the Purchased Assets.

      IT IS FURTHER ORDERED that Procedures for Assumption and

Assignment of Executory Contracts are approved as follows:


                                           8

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 38 of 80
(II)   PROCEDURES FOR ASSUMPTION AND ASSIGNMENT
       OF EXECUTORY CONTRACTS.

       Debtors will provide all Qualified Bidders with a list and a copy of all

contracts and leases related to the Purchased Assets, along with proposed cure

amounts owing on each contract and lease (the “Cure Schedule”). All Qualified

Bidders must provide with their Qualified Bids to Debtors a list of the contracts

and leases that it would like Debtors to assume and assign to the Qualified Bidder

(the “Assumed Contracts and Assumed Leases”) (together, the “Contract Lists”).

       The following procedures are hereby approved for the assumption and

assignment of Assumed Contracts and Assumed Leases (“Assumption and

Assignment Procedures”).

       (a)   On or before April 16, 2019, Debtors shall serve on the counterparties
             to the contracts on the Contract Lists a notice (the “Assumption and
             Assignment Notice”) in the form attached as Exhibit C to the Motion,
             which is hereby approved, containing the following information:

             (i)      Debtors’ intent to assume and assign the Assumed Contracts
                      and Assumed Leases to CCI or a Successful Bidder;

             (ii)     The Cure Schedule (as supplemented pursuant to the procedure
                      described below);

             (iii)    The cure amount Debtors proposed to pay to each counterparty
                      in compliance with the key requirements of Section 365 of the
                      Bankruptcy Code (the “Pre-Petition Cure Amount”);

             (iv)     That the counterparties to the Assumed Contracts and Assumed
                      Leases shall file and serve any objections to the assumption and
                      assignment of the Assumed Contracts and Assumed Leases or
                      the Pre-Petition Cure Amount on or before the
                                              9

 19-43823-pjs       Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 39 of 80
                   Assumption/Assignment Objection Deadline, as described
                   below; and

           (v)     That for each Assumed Contract and Assumed Lease for which
                   an objection is timely received, a hearing will be held at the
                   Sale Hearing, or such other date as the Court may designate,
                   upon twenty-four (24) hours’ telephonic, electronic or facsimile
                   notice to the objecting party; provided, however, that if the
                   Assumed Contracts and Assumed Leases that are the subject of
                   objections are assumed and assigned prior to the time of the
                   hearing, the cure amount asserted by the objecting party of such
                   other amount as may be agreed to by the parties or fixed by the
                   Court, will be held in a segregated account by the Successful
                   Bidder or Debtors pending further order of the Court of mutual
                   agreement of the parties.

    (b)    The counterparties to the Assumed Contracts and Assumed Leases
           shall file any objections to the assumption and assignment of the
           Assumed Contracts and Assumed Leases or the Pre-Petition Cure
           Amount at least three business (3) days prior to the Auction (the
           “Assumption/Assignment Objection Deadline”) and shall serve such
           objection so that the objection is actually received by: (i) counsel for
           Debtors’ (ii) counsel to CCI, if any; (iii) the Office of the United
           States Trustee; (iv) counsel for Chemical Bank; (v) counsel for CCI;
           and (vi) any unsecured creditors committee if one is formed, by the
           Assumption/Assignment Objection Deadline. Any and all objections
           must state with detail: the grounds for the objection; if the objecting
           party proposed an alternative cure amount and the amount thereof;
           and the basis for the calculation of the proposed alternative amount;

    (c)    Any party who fails to object by the Assumption/Assignment
           Objection Deadline shall be forever barred from objecting to the
           assumption and assignment of its respective executory contract or
           unexpired lease;

    (d)    Debtors will make cure payments within thirty (30) days after the date
           of the closing of the sale of the Purchased Assets and any letters of
           credit associated with any assumed contract or assumed lease will be
           replaced by a new letter of credit provided by the Successful Bidder;
           and
                                           10

19-43823-pjs     Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 40 of 80
    (e)    Debtors may file one or more supplemental list or lists of Assumed
           Contracts and Assumed Leases (the “Supplemental List”), if
           necessary. Debtors’ shall serve to the counterparties to the Assumed
           Contracts and Assumed Leases on the Supplemental List, a
           supplemental Assumption and Assignment Notice substantially in the
           form and containing the information described above.              The
           counterparties with contracts or leases on the Supplemental List shall
           have five (5) calendar days from service of the Supplemental List to
           file an objection in accordance with the requirements outlined above
           and serve upon the parties described above.

    The following procedure for rejection of contracts are hereby approved:

    (a)    Promptly after both the receipt of the Contract Lists from the
           Successful Bidder and Closing, Debtors will notify each counter-party
           to a contract that will be rejected of such rejection (the “Rejection
           Notice”). Notice shall be effective upon mailing. Objections, if any,
           to the rejection (and “Rejection Objection”) must be filed and served
           on counsel for Debtors, U.S. Trustee, Chemical Bank within fourteen
           (14) days after the Rejection Notice was mailed (the “Rejected
           Contract Deadline”);

    (b)    Upon receipt of a timely Rejection Objection, Debtors may request
           that the Bankruptcy Court set a hearing on the Rejection Objection, If
           the Bankruptcy Court authorizes the rejection, the rejection shall be
           deemed to have been effective upon the date the sale of the Purchased
           Assets is closed, unless otherwise determined by the Bankruptcy
           Court;

    (c)    Any party who fails to object by the Rejected Contract Deadline shall
           be barred from objecting to the rejection of the contract. In such
           instances, rejections of executory contracts or unexpired leases will be
           effective upon notice to the party that its contract or unexpired leases
           has been rejected.




                                         11

19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 41 of 80
      IT IS FURTHER ORDERED that Sale Hearing is scheduled for May 3,

2019, at 10 a.m., or as soon thereafter as counsel may be heard before this Court is

hereby approved.

                       Notice of Auction and Sale Hearing

      Within three (3) business days of the entry of this Order, Debtors shall give

notice of the Bidding Procedures, and the Auction and Sale Hearing, by serving by

electronic mail if available, or by first class mail, a copy of the Auction Notice

which is attached to the Motion as Exhibit C and is hereby approved, to the

following (collectively, the “Notice Parties”):

      (a)    The Office of the United States Trustee;

      (b)    Counsel for Chemical Bank and CCI;

      (c)    All parties to contracts and leases with Debtor;

      (d)    All parties who have requested notice in the case;

      (e)    All interested parties who executed confidentiality agreements in
             anticipation of a possible bid on the Purchased Assets; and

      (f)    All parties identified on the matrix of the each of the jointly
             administered cases.

      IT IS FURTHER ORDERED that any objection to the Sale must be filed

and served no later than May 1, 2019, on (i) the Debtors’ counsel, (ii) the United

States Trustee, (iii) Chemical Bank, (iv) counsel for CCI, (v) counsel for the




                                           12

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 42 of 80
Successful Bidder, if not CCI, and (vi) the unsecured creditors committee, if one is

formed.

      IT IS FURTHER ORDERED that the 14-day stay provided for in

Fed.R.Bank.P 6004 (h) and 6006 (d) is hereby waived.

      IT IS SO ORDERED.




                                          13

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 43 of 80
                                          EXHIBIT B

                              ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered
into this 2nd day of April 2019 by and between K&D Industrial Services Holding Co., Inc., a
Michigan corporation (“HoldCo”), K&D Industrial Services, Inc., a Michigan corporation
(“Industrial Services”), K&D Industries, Inc., a Michigan corporation (“K&D Industries”),
K&D Industrial Services Midwest, Inc., an Ohio corporation (“Midwest”), K&D of Ohio,
Inc., an Ohio corporation (“K&D Ohio”),(collectively with HoldCo, K&D Industries, Industrial
Services, Midwest and K&D Ohio shall be referred to as the “Seller”), having offices at 6470
Beverly Plaza, Romulus, MI (“Seller”) and Cleaning Contractors Inc, a Michigan corporation
having offices at 25600 Brest Road, Taylor MI 48180 (“Purchaser”).

                                           RECITALS

       A.     Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller,
the Purchased Assets (as defined below) and assume the Assumed Liabilities (as defined below),
upon the terms and conditions hereinafter set forth in this Agreement.

        B.    The Parties intend to effectuate the transactions contemplated by this Agreement
pursuant to section 363 of the Bankruptcy Code, and the execution and delivery of this
Agreement and Seller’s ability to consummate the transactions set forth in this Agreement are
subject, among other things, to the entry of the Sale Order by the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants herein contained, the
Parties agree as follows:

                                         WITNESSETH:

       1.      SALE AND PURCHASE OF ASSETS. On the terms and subject to the
conditions herein expressed, Seller agrees to sell, convey, transfer, assign, set over and deliver to
Purchaser on the Closing Date, and Purchaser agrees to purchase and accept, all of the right, title
and interest in and to all assets and interests of the Seller in the following (collectively the
"Purchased Assets"):

       (d)     all vehicles and equipment listed on Exhibit A including all spare parts, hoses,
               pumps, tools and accessories related thereto (the “Equipment”);

       (e)     all warranties or guaranties, if any, applicable to the Purchased Assets, to the
               extent such warranties or guaranties are assignable in connection with the
               Purchased Assets (the “Warranties”);
       (f)     the contracts listed on Exhibit B (the “Contracts”) provided, however, that any
               Receivables earned from and/or any work in process associated with any of the
               assigned Contracts prior to the Closing date shall belong to Seller. Purchaser


                                                 1
 19-43823-pjs      Doc 64     Filed 04/02/19     Entered 04/02/19 20:55:58         Page 44 of 80
              shall have the right to exclude any Contract from Exhibit B by giving notice to
              Seller and the counterparty to such contract three (3) business days prior to the
              Closing.

       2.     PURCHASE PRICE.

                2.1    Purchaser agrees to pay as the purchase price (the "Purchase Price") for
the Purchased Assets the sum of Five Hundred Thousand and 00/100 Dollars ($500,000.00) (i)
sales tax as provided in Section 17 (a) herein, and (ii) assumption of the Assumed Liabilities on
the following terms.
       (a)    The sum of Fifty-Five Thousand and 00/100 Dollars ($55,000.00) earnest
              money (the "Deposit"), to be paid by Purchaser to Seller’s counsel upon the
              execution of this Agreement to be held in Seller’s counsel’s IOLTA account
              subject to the approval of an order authorizing use of cash collateral order and
              released to Seller subject to an agreed upon and approved 13-week budget.

       (b)    The remaining balance of the Purchase Price, subject to any closing adjustments
              and pro-rations and after crediting the Deposit, shall be paid in cash or
              immediately available funds at the Closing.

              2.2      Purchaser shall have the right, in its sole discretion, to allocate the
Purchase Price for the Purchased Assets for tax purposes and otherwise.

        3.      ASSUMPTION OF ASSUMED LIABILITIES. On the terms and subject to the
conditions herein expressed, Purchaser shall assume and thereafter will pay, perform and
discharge in accordance with their respective terms, as and when due, only the following
(collectively, the "Assumed Liabilities"):

       (a)    all liability related to taxes (“Taxes”) of the Purchased Assets for any period from
              and after the Closing Date;

        4.    TERMINATION

       This Agreement may be terminated and the transactions, contemplated hereby may be
abandoned at any time prior to the Closing (the effective date of such termination, the
"Termination Date"):

       (a)    by mutual written consent of Purchaser and Seller;

       (b)    immediately upon receipt of Notice from Purchaser or the Seller, if (i) any of the
              conditions in Sections 11, 12.1 or 18 (if Purchaser is the terminating Party), (ii)
              Section 12.2 or 18(a) (if the Seller is the terminating Party) have not been
              satisfied by the Outside Date, or (iii) satisfaction of any such conditions is or
              becomes impossible, in each case other than through the failure of the terminating
              Party to comply with such Party's obligations under this Agreement by such date;

       (c)    by Purchaser if there shall be a material breach by the Seller of any representation
              or warranty or any covenant or agreement contained in this Agreement, and which


                                               2
 19-43823-pjs     Doc 64     Filed 04/02/19    Entered 04/02/19 20:55:58        Page 45 of 80
               breach cannot be cured or has not been cured by 10 Business Days after the
               giving of written Notice of such breach;

       (d)     by Purchaser or the Seller, if (i) Purchaser is not approved as the purchaser of the
               Purchased Assets or (ii) any person or entity (other than Purchaser) is selected and
               approved by the Bankruptcy Court at the sale hearing as the purchaser of the
               Purchased Assets or any part thereof; Upon any termination, the Party effecting
               such termination shall deliver Notice thereof to the other Party as promptly as
               practicable.

         5.     DEPOSIT. If the Closing is completed in accordance with the terms of this
Agreement, Seller shall apply the Deposit to the balance of the Purchase Price at Closing. If
Purchaser defaults under this Agreement, beyond any applicable notice and/or grace period, and
fails or refuses to close the sale as provided in this Agreement, then Seller may retain the Deposit
as liquidated damages for Purchaser's failure to close this sale in accordance with the terms of
this Agreement. If the purchase and sale of Purchased Assets fails to close for any other reason,
including if Seller defaults under this Agreement beyond any applicable notice and/or grace
period, or fails or refuses to close the sale as provided in this Agreement, or if this Agreement is
terminated pursuant to Sections 4(a), (b), (c) or (d), then the Deposit shall be returned to
Purchaser within 5 business days.

         6.     BROKERS' FEES. Each Party warrants that it has not dealt with any broker or
other person in connection with the sale of the Purchased Assets in any manner that could give
rise to a claim for commission or similar fee. Each Party agrees to indemnify and hold the other
harmless against and from all claims for real estate or other commissions and other fees with
respect to the procurement and closing of this Agreement made by any person with whom they
have dealt other than as provided herein.

        7.     CLOSING. The date for closing the sale and purchase of the Purchased Assets
(the "Closing") shall be the third business day after the Closing Conditions set for below have
been satisfied or waived (“Closing Date”). The Closing shall be held at the offices of Seller’s
attorney and may be done by mail in escrow or at such other time, date or place as the Parties
may mutually agree. At the Closing the parties will execute and deliver such affidavits and other
closing documents reasonably necessary to transfer title to the Purchased Assets in accordance
with this Agreement.

       8.      CONVEYANCE OF PURCHASED ASSETS.

               8.1     At the Closing, Seller shall execute and deliver the following to Purchaser:

               (a)     A bill of sale, executed by Seller, so as to convey to Purchaser all right,
                       title and interest of Seller in and to the Equipment, free and clear of all
                       liens, claims and encumbrances (the “Bill of Sale”).

               (b)     Assignments of the Contracts and Warranties if any.




                                                 3
 19-43823-pjs        Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58        Page 46 of 80
              (c)     Any other documents explicitly required by this Agreement to be
                      delivered by Seller, including but not limited to all vehicle titles related to
                      the Equipment.

       9.      “AS IS WHERE IS”. Purchaser takes the Purchased Assets in their present
condition, "AS IS WHERE IS," without reliance upon any representation, warranty, opinion or
statement of Seller, or any agent of Seller, not contained in this Agreement and, further,
Purchaser affirmatively represents that neither Seller nor anyone on behalf of Seller has
expressly or impliedly made or given any such representation, warranty, opinion or statement to
Purchaser or anyone on Purchaser's behalf not specifically provided in this Agreement. Purchaser
acknowledges that this Section is a material part of the consideration to be received by Seller
under this Agreement, and that Seller has agreed to the Purchase Price by reason of such
understanding. This representation by Purchaser shall survive Closing.

       10.    REPRESENTATIONS AND WARRANTIES OF SELLER.

              10.1    Environmental Matters.

              (a)     Seller has obtained all Permits required under all applicable
                      Environmental Laws necessary to operate the Purchased Assets.

              (b)     The Seller has not received any written communication alleging that the
                      Seller may be in violation of any Environmental Law or any Permit issued
                      pursuant to Environmental Law, or may have any Environmental
                      Liabilities or Obligations, and to the best of Seller’s knowledge there is no
                      basis for any of the same.

                10.2 Other. Notwithstanding anything contained to the contrary herein, Seller
represents as follows:

              (a)     There is no action, proceeding or investigation pending or, to the best of
                      Seller's knowledge and belief, contemplated or threatened by or against
                      Seller which would affect the Seller’s ability to sell the Purchased Assets
                      as provided in this Agreement. There are no bankruptcy proceedings
                      pending, contemplated or threatened by or against Seller, except for the
                      Bankruptcy Case to be filed and reflected at Section 11.1 herein.

              (b)     No person or entity has any right, option or right of first refusal to
                      purchase the Purchased Assets.

              (c)     Seller is a Michigan corporation duly formed and in good standing under
                      the laws of the State of Michigan and has the requisite power and
                      authority to enter into and to perform the terms of this Agreement. The
                      execution and delivery of this Agreement and the consummation of the
                      transactions contemplated hereby have been duly authorized by all
                      requisite action of Seller. Seller is not subject to any law, order, decree,
                      restriction or agreement which prohibits or would be violated by this


                                                4
 19-43823-pjs       Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58          Page 47 of 80
                   Agreement or the consummation of the transactions contemplated hereby.
                   Seller has taken all necessary action to authorize the execution, delivery
                   and performance of this contract and has the power and authority to
                   execute, deliver and perform this contract and consummate the transaction
                   contemplated hereby. Subject to approval of this Agreement by the
                   Bankruptcy Court (as hereinafter defined) and entry of the Sale Order, this
                   contract and all obligations of Seller hereunder are the legal, valid and
                   binding obligations of Seller, enforceable in accordance with the terms of
                   this contract.

           (d)     Neither the execution nor delivery of this Agreement, nor the closing of
                   the transaction contemplated hereby, violate any order or decree of any
                   court, or any agreement to which the Seller is a party or to which any of
                   the assets of Seller are subject.

           (e)     Until the Closing or earlier termination of this Agreement, Seller shall
                   maintain the Purchased Assets in a manner consistent with the manner in
                   which Seller has maintained the Purchased Assets prior to the date hereof.

           (f)     Between the Effective Date and the earlier of the Closing Date or the
                   Termination Date, the Seller shall keep in effect all policies of insurance
                   currently maintained by the Seller to insure the Purchased Assets
                   (collectively, the "Insurance Policies"). To the extent that the Insurance
                   Policies insure against any loss, liability, claim, damage or expense
                   resulting from, arising out of, based on or relating to occurrences arising
                   on or after the Effective Date and prior to the Closing with respect to the
                   Purchased Assets and permit claims to be made thereunder with respect to
                   such losses, liabilities, claims, damages or expenses after the Closing, and
                   Purchaser elects to proceed with the Closing pursuant to Section 7 herein,
                   Seller shall to the extent Seller is permitted to do so by the United States
                   Trustee’s Office, use its commercially reasonable efforts to obtain an
                   insurance certificate naming Purchaser as an additional insured under the
                   Insurance Policies.

           (g)     The Seller has possession, custody and control over the Purchased Assets
                   and, subject to further order of the Bankruptcy Court, the right to sell the
                   Purchased Assets.

           (h)     There are no material claims pending or threatened against the Seller with
                   respect to the Purchased Assets or any of the Purchased Assets at law or in
                   equity, or before or by any federal, state, municipal, or other governmental
                   unit, commission, board, bureau, agency, or instrumentality, domestic or
                   foreign involving an amount in excess of $10,000 or seeking injunctive
                   relief.

           (i)     Exhibit C contains a true and complete list of all Insurance Policies in



                                            5
19-43823-pjs     Doc 64   Filed 04/02/19    Entered 04/02/19 20:55:58        Page 48 of 80
                      force with respect to the Purchased Assets. True and complete copies of
                      such Insurance Policies have been made available to Purchaser.

              (j)     Except as set forth on Exhibit D, all Taxes imposed on the Purchased
                      Assets required to have been paid by the Seller have been paid. There are
                      no liens for Taxes (other than for Taxes not yet due and payable or being
                      contested in good faith by appropriate proceedings, which contested Taxes
                      are set forth on Exhibit D) upon any of the Purchased Assets.

              (k)     Between the Effective Date and the earlier of the Closing Date or the
                      Termination Date, the Seller shall have adequate funding to maintain
                      ordinary course of business operations and shall have obtained all
                      necessary Bankruptcy Court approvals for the use of cash collateral and
                      the incurrence of post-petition debt (if required by the Seller to maintain
                      ordinary course of business operations ("DIP Funding"). In the event that
                      DIP Funding is required, as a condition to the incurrence of such
                      indebtedness the Seller shall require the DIP lender to acknowledge and
                      agree to the terms of this Agreement, including but not limited to with
                      respect to the Breakup Fee and related terms.

              (l)     Labor and Employment Matters. No controversies, disputes or
                      proceedings are pending or, to the Seller's knowledge, threatened against
                      Seller with respect to the employees of the Seller. To the Seller's
                      knowledge, no employee of the Seller has indicated to Seller his or her
                      intention to terminate his or her respective employment with the Seller or
                      not to accept employment with Purchaser immediately after the Closing.
                      Other than as set forth on Exhibit E, Seller is not a party to any collective
                      bargaining agreement, union contract or similar agreement (any union
                      identified on Exhibit E, a "Union"). There is no (a) unfair labor practice
                      complaint pending against Seller or, to the Seller's knowledge, threatened
                      in writing against any Seller and (b) no strike, labor dispute, slowdown or
                      stoppage is pending or, to the Seller's knowledge, threatened against the
                      Seller.

       11.    BANKRUPTCY CONDITIONS.

               11.1 Seller filed a Chapter 11 petition (the “Bankruptcy Case”) in the Eastern
District of Michigan (the “Bankruptcy Court”) on March 18, 2019 ., Seller shall have duly filed
with the Bankruptcy Court and served in accordance with Rules 2002 and 6004 of the Federal
Rules of Bankruptcy Procedure, and a motion to expedite the hearing, on or before April 3, 2019
(i) a motion (the "Procedures Motion"), in form and substance reasonably satisfactory to the
Purchaser, seeking an order approving this Agreement (subject to higher or better offers
submitted by a bid deadline acceptable to the Purchaser) (the "Bid Deadline"), the Overbid
Procedures and the Break Up Fee detailed in Section 11.2 (the "Procedures Order"), in form and
substance reasonably satisfactory to the Purchaser, which Procedures Order shall have (A) been
entered by the Bankruptcy Court and (B) become a Final Order; and (ii) a motion (the "Sale



                                                6
 19-43823-pjs       Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58        Page 49 of 80
Motion"), in form and substance reasonably satisfactory to the Purchaser, seeking an order
approving the consummation of the transactions contemplated by this Agreement (the "Sale
Order"), in form and substance reasonably satisfactory to the Purchaser. Seller shall use its best
efforts to ensure the Bankruptcy Court enters the Procedures Order by April 16, 2019 and the
Sale Order by May 3, 2019.


               11.2    Overbid Procedures and Break-up Fee.

               (a)     Seller and Purchaser agree that overbidding procedures and break-up fee
                       payments shall be governed by this Section 11.2 and included in the
                       Procedures Order. No competing bid for the Purchased Assets will be
                       accepted or approved by the Seller unless it is made prior to the Bid
                       Deadline, accompanied by a Fifty-Five Thousand and 00/100 Dollars
                       ($55,000.00) deposit received by the Escrow Agent via wire or certified
                       check, and pursuant to terms at least as favorable to Seller as those
                       contained in this Agreement and provide an aggregate consideration
                       having a value equal to at least the sum of (A) the Purchase Price, plus (B)
                       the Break-up Fee (as hereinafter defined), plus (C) Twenty-Five Thousand
                       and 00/100 Dollars ($25,000.00) (collectively, the “Initial Overbid”). All
                       competing bids must be made in the form of this Agreement, executed,
                       and be accompanied by a red-line copy of the Agreement showing any
                       changes to the form of this Agreement. Following the Initial Overbid, the
                       subsequent bid increments shall be Thirty-Five Thousand and 00/100
                       Dollars ($35,000.00). If a competing bid is approved by order of the
                       Bankruptcy Court, the Purchaser shall be paid a break-up fee of Thirty
                       Thousand and 00/100 Dollars ($30,000.00) (the "Break-Up Fee"), and the
                       Deposit shall be returned to Purchaser, within two (2) business days. In
                       any event, if the Purchaser is not the successful bidder, the Deposit shall
                       be returned to the Purchase within ten (10) business days from the date of
                       the Closing. The Break-Up Fee shall be paid to Purchaser upon the earlier
                       of (i) closing of any such competing bid; the occurrence of an Event of
                       Default; or (iii) three (3) business days after the Sale Motion is withdrawn
                       or denied. The Break-Up Fee shall be (a) treated as a superpriority
                       administrative expense claim under §§ 503(b)(1)(A) and 507(a)(1) of the
                       Bankruptcy Code with priority in payment over any and all administrative
                       expenses of the kinds specified or ordered pursuant to any provision of the
                       Bankruptcy Code, including, but not limited to, Bankruptcy Code §§ 105,
                       326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113 and 1114,
                       and (b) shall be paid ahead of Chemical Bank in the event of the closing of
                       an alternative transaction by the Seller.

               11.3    Sale Order.

                       (a)    The Sale Order shall be reasonably satisfactory to Purchaser and
                              among other things, shall:



                                                7
 19-43823-pjs        Doc 64   Filed 04/02/19    Entered 04/02/19 20:55:58        Page 50 of 80
                        (i)      approve the terms and conditions of this Agreement and the
                                 sale of the Purchased Assets to Purchaser;

                        (ii)     authorize the Seller to enter into the transactions
                                 contemplated by this Agreement;

                        (iii)    provide that Purchaser shall have no obligations to cure any
                                 pre-closing defaults by Seller relating to the Purchased
                                 Assets and that the exclusive remedy available to any party
                                 asserting any such pre-closing default shall be to pursue a
                                 claim against the Seller in the Bankruptcy Court;

                        (iv)     authorize the sale of the Purchased Assets to Purchaser
                                 pursuant to this Agreement and § 363(b) and (f) of the
                                 Bankruptcy Code, free and clear of all liens, claims and
                                 encumbrances against or other "interests" in the Purchased
                                 Assets within the meaning of § 363(f) of the Bankruptcy
                                 Code and otherwise free and clear of all other claims,
                                 encumbrances, liabilities and interests and also free and
                                 clear of claims for successor liability with all liens, claims
                                 and encumbrances transferred to the proceeds on the rank
                                 and priority existing as of the date Seller files the
                                 Bankruptcy Case (the “Petition Date”);

                        (v)      provide that the order is effective as a termination of any
                                 lien, claim, encumbrance, liability or interest in or on the
                                 Purchased Assets and that no further filings are necessary
                                 to give effect to Section 11.3(iv) above; and,
                                 notwithstanding the fact that no such filings will be
                                 necessary as a result of the foregoing, authorize the parties
                                 in interest to file any termination statements required to
                                 terminate of record any liens on the Purchased Assets;

                        (vi)     provide that appropriate notice of sale of the Purchased
                                 Assets "free and clear" has been provided to all persons and
                                 entities holding existing claims, causes of action, claims,
                                 interests or liens of any kind;

                        (vii)    authorize Seller to consummate             the   transactions
                                 contemplated by this Agreement;

                        (viii)   determine Purchaser is a good faith purchaser and is
                                 entitled to the protections of Section 363(m) of the
                                 Bankruptcy Code; and




                                           8
19-43823-pjs   Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58         Page 51 of 80
                              (ix)    determine that the transactions contemplated by this
                                      Agreement are exempt from all State, City and County
                                      mortgage, transfer, stamp or other similar taxes pursuant to
                                      11 U.S.C. § 1146(c).

                11.4 Final Order: “Final Order” means an order as to which the time to appeal,
petition for certiorari, or move for reargument or rehearing has expired and as to which no
appeal, petition for certiorari, or other proceedings for reargument or rehearing shall then be
pending or as to which any right to appeal, move for a stay pending appeal, petition for certiorari,
reargue, or rehearing shall have been waived in writing in form and substance satisfactory to the
Purchaser or, in the event that an appeal, writ of certiorari, or reargument or rehearing thereof
has been sought, such order shall have been denied by the highest court to which such order was
appealed, or certiorari, reargument or rehearing shall have been taken and the time to take any
further appeal, petition for certiorari or move for reargument or rehearing shall have expired.

               11.5 Rejected Contracts. Within 10 days of the Petition Date, Seller shall
provide a written proposal to the Union satisfying the requirements of section 1113(b)(1)(A) of
the Bankruptcy Code and thereafter shall comply with the obligations under section
1113(b)(1)(B) and (b)(2) of the Bankruptcy Code.

       12.     CLOSING CONDITIONS.

                12.1 Conditions to Obligations of Purchaser. The obligation of Purchaser to
consummate the Closing is subject to the satisfaction (or waiver by Purchaser) of the following
further conditions:

               (a)     Seller shall have timely filed the Bankruptcy Case and the Bankruptcy
                       Court shall have timely entered the Sale Order in the Bankruptcy Case, in
                       form and substance reasonably acceptable to Purchaser (including but not
                       limited to a finding that Purchaser is a "good faith" purchaser within the
                       meaning of Section 363(m) of the Bankruptcy Code and waiving any stay
                       that would otherwise be applicable pursuant to Bankruptcy Rules
                       6004(h));

               (b)     Seller shall have timely performed in all material respects all of its
                       obligations hereunder required to be performed by Seller on or prior to the
                       Closing Date;

               (c)     the representations and warranties of Seller contained in this Agreement
                       shall be true and correct in all material respects at and as of the Closing
                       Date, as if made at and as of such date (or to the extent such
                       representations and warranties speak as of an earlier date, they shall be
                       true and correct as of such earlier date);

               (d)     The Procedures Order shall have been filed on or before April 16, 2019,
                       the Sale Order shall have been entered on or before May 3, 2019, and the
                       Closing shall have occurred on or before May 7, 2019 (the “Outside
                       Date”);


                                                 9
 19-43823-pjs        Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58        Page 52 of 80
              (e)     Seller shall convey good and marketable title to the Purchased Assets, free
                      and clear of all liens, claims, encumbrances and interests; and

              (j)     The owner/landlord of the location of Seller's current operations at 270 9th
                      Avenue, Mansfield, Ohio, shall have agreed to lease such location to
                      Purchaser for a period of at least six (6) months at rental rates and on lease
                      terms acceptable to Purchaser.

                12.2 Conditions to Obligations of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction (or waiver by Seller) of the following
further conditions:

              (a)     The Bankruptcy Court shall have entered the Sale Order in the Bankruptcy
                      Case in form and substance acceptable to Seller and Purchaser (including
                      a provision waiving any stay that would otherwise be applicable pursuant
                      to Bankruptcy Rule 6004(h)).

              (b)     Purchaser shall have performed in all material respects all of its
                      obligations hereunder required to be performed by it on or prior to the
                      Closing Date; and

              (c)     the representations and warranties of Purchaser contained in this
                      Agreement shall be true and correct in all material respects at and as of the
                      Closing Date, as if made at and as of such date (or to the extent such
                      representations and warranties speak as of an earlier date, they shall be
                      true and correct in all material respects as of such earlier date).

              12.3 Events of Default. The occurrence of any of the following shall, at the
option of Purchaser, constitute an Event of Default with respect to this Agreement:

             (a)      any representation or warranty of Seller made herein or in any other
                      document related hereto or in any other writing given to Purchaser in
                      connection with the sale of the Purchased Assets shall have been misleading or
                      incorrect in any material respect as of the time when the same shall have been
                      made;

             (b)      any default in the performance or observance of any term, covenant or agreement to
                      be performed by Seller in this Agreement or any document related hereto;

             (c)      the sale, exchange, conveyance, assignment, transfer or other disposition or
                      divestiture of Seller’s title to any of the Purchased Assets, or other conveyance of
                      a security interest in, or other encumbrance on any of the Purchased Assets or any
                      interest therein, whether voluntary or involuntary, without Purchaser’s prior
                      written consent;

             (d)      any merger, consolidation or sale of Seller or transfer of any portion of the
                      Purchased Assets of the Seller without Purchaser’s written consent;

             (e)      the sale, exchange, transfer, assignment, encumbrance or disposition of any of the


                                                 10
 19-43823-pjs       Doc 64   Filed 04/02/19      Entered 04/02/19 20:55:58            Page 53 of 80
                       membership interests or other ownership interest of the Seller;

              (f)      if an order shall be entered by the Bankruptcy Court appointing, or the Seller
                       shall file an application for an order seeking the appointment of, (i) a trustee under
                       Section 1104 of the Bankruptcy Code, or (ii) an examiner with enlarged powers
                       relating to the operation of the business (powers beyond those set forth in Section
                       1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
                       Bankruptcy Code;

              (g)      if an order shall be entered by the Bankruptcy Court converting the Seller’s chapter
                       11 case to a chapter 7 case;

              (h)      if an order shall be entered by the Bankruptcy Court confirming a plan of
                       reorganization in the Bankruptcy Case which does not (i) contain a provision
                       for payment in full in cash of all obligations hereunder on or before the effective
                       date of such plan or plans upon entry thereof, and (ii) provide for the
                       continuation of the liens and security interests granted to the Purchaser and
                       priorities until such plan effective date;

              (i)      if an order shall be entered by the Bankruptcy Court dismissing the Bankruptcy
                       Case which does not contain a provision for payment in full in cash of all
                       obligations hereunder upon entry thereof;

              (j)      if an order shall be entered by the Bankruptcy Court without the express
                       prior written consent of the Purchaser, (i) to revoke, reverse, stay, modify,
                       supplement or amend the Procedures Order or (ii) to permit any administrative
                       expense or any claim (now existing or hereafter arising, of any kind or nature
                       whatsoever) to have administrative priority as to the Purchaser equal or superior
                       to the priority of the Purchaser, or (iii) to grant or permit the grant of a lien on
                       the Purchased Assets;

              (k)      if an order shall be entered by the Bankruptcy Court that is not stayed pending
                       appeal granting relief from the automatic stay to any creditor against any of the
                       Purchased Assets; or

              (l)      the termination of this Agreement for any reason including, without limitation,
                       pursuant to Sections 4, 12.1 or 18.

                12.4 Remedies. Upon the occurrence of an Event of Default, that the Seller has
failed to cure within two business days after written notice from Purchaser, then in addition to any
remedies available to Purchaser under applicable law and as otherwise provided for in this
Agreement, Purchaser may take one or more of the following remedial steps in any order of priority:

               (a)     Request a hearing to seek authorization to commencement enforcement
                       proceedings, subject to the rights of the Senior Secured Creditors except as
                       otherwise set forth in this Agreement.




                                                   11
 19-43823-pjs        Doc 64    Filed 04/02/19      Entered 04/02/19 20:55:58             Page 54 of 80
No remedy conferred in this Agreement or the other documents related hereto is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or equity or by statute or
otherwise.

        13.     NOTICES. Except as otherwise provided in this Agreement, all notices,
demands, requests, consents, approvals or other communications (for the purposes of this Section
collectively referred to as “Notices”) required or permitted to be given hereunder or which are
given with respect to this Agreement, in order to constitute effective notice to the other party,
shall be in writing and shall be deemed to have been given when (a) personally delivered with
signed delivery receipt obtained, (b) when transmitted by facsimile machine, if followed by the
giving of, pursuant to one of the other means set forth in this Section 13 before the end of the
first Business Day thereafter, printed confirmation of successful transmission to the appropriate
facsimile number of the addressee listed below as obtained by the sender from the sender’s
facsimile machine, (c) upon receipt, when sent by prepaid reputable overnight courier or (d)
three (3) days after the date so mailed, if sent by certified mail, return receipt requested, postage
prepaid, in all cases addressed to the party to be notified at its address set forth below or to such
other address as such party shall have specified most recently by like Notice, as follows:

        Seller, to:             K & D Industrial Services, Inc.
                                c/o Lynn Brimer, Esq.
                                Strobl & Sharp, P.C.
                                300 E. Long Lake Rd., Ste. 200
                                Bloomfield Hills, MI 48304
                                P: (248) 205-2772
                                F: (248) 645-2690
                                lbrimer@stroblpc.com

        Purchaser, to: Cleaning Contractors Inc.

                                c/o Allen Longsdorf, COO
                                25600 Brest Road
                                Taylor, MI 48180
                                P: (734) 946-4270
                                F: (734) 946-4372

        14.     DUE DILIGENCE PERIOD. Purchaser shall have until April 17, 2019(the “Due
Diligence Period”) within which to perform any studies or inspections it deems necessary or
desirable on the Purchased Assets, and to terminate this Agreement within the Due Diligence
Period if any conditions are deemed unsatisfactory to Purchaser in its absolute and sole
discretion. During the Due Diligence Period, Seller will also give Purchaser access to any and
all records in Seller’s possession or under Seller’s control which concern the physical condition
of the Purchased Assets, and any other information Seller actually has in its possession or control
concerning the condition of the Purchased Assets. If Purchaser does not terminate this
Agreement by giving written notice of such termination to Seller within the Due Diligence
Period, then Purchaser shall be deemed to have accepted the Purchased Assets “AS IS WHERE
IS,” without reliance upon any representation, warranty, opinion or statement of Seller, or any


                                                   12
 19-43823-pjs         Doc 64    Filed 04/02/19     Entered 04/02/19 20:55:58            Page 55 of 80
agent of Seller, not contained in this Agreement and, further, Purchaser affirmatively represents
that neither Seller nor anyone on behalf of Seller has expressly or impliedly made or given any
such representation, warranty, opinion or statement to Purchaser or anyone on Purchaser’s behalf
not specifically provided in this Agreement. Purchaser acknowledges that this Section is a
material part of the consideration to be received by Seller under this Agreement, and that Seller
has agreed to the Purchase Price by reason of such understanding. This representation by
Purchaser shall survive Closing.

        15.    BENEFIT. This Agreement shall be binding upon and inure to the benefit of
Seller and Purchaser and their respective successors and assigns.

        16.    ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS.                                   This
Agreement (including the Schedules and Exhibits thereto) set forth the entire agreement among
the Parties with respect to the subject matter hereof and may be amended only by a writing
executed by Purchaser and Seller. This Agreement may be executed in counterparts, each of
which when taken together shall constitute an original. This Agreement may be executed by
facsimile, and such facsimile signature shall be treated as an original hereunder. This Agreement
shall become effective when each Party hereto shall have received a counterpart hereof signed by
the other Party hereto.

       17.   TIME OF THE ESSENCE. Time shall be of the essence with respect to the
performance by the Parties of their respective obligations hereunder.

       18.     EXPENSES. Except as otherwise provided herein, the parties shall be liable for
expenses as follows:

              (a)     Sales Tax. Purchaser shall be responsible for and shall pay any sales tax
                      due as a result of the transfer of any personal property in connection
                      herewith and shall remit the same to Seller with the Purchase Price if such
                      tax is required to be collected by Seller under applicable law, with all such
                      sums to be added to the Purchase Price.

              (b)     Purchaser will be responsible for and shall pay the Pre-Closing Taxes,
                      which shall be added to the Purchase Price.

              (c)     Other Fees and Expenses. As to all other customary closing costs and
                      expenses, each party shall pay its respective expenses, taxes, charges and
                      liabilities incurred in connection with or arising out of the exercise of their
                      respective rights or obligations under this Agreement and the transfer of
                      title from Seller to Purchaser.

        19.    DESTRUCTION OF PROPERTY. Upon acceptance of this Agreement by Seller,
the risk of loss or damage to the Purchased Assets shall be borne by the Seller until Closing,
during which time Seller shall continue to insure the Purchased Assets against loss, damage or
destruction by fire with extended coverage endorsement. In the event of such loss, damage or
destruction occurring prior to Closing, the parties shall have the following options:




                                                13
 19-43823-pjs       Doc 64   Filed 04/02/19     Entered 04/02/19 20:55:58          Page 56 of 80
               (a)     If the damage to the Purchased Assets, as determined by the adjuster,
                       exceeds 25% of the Purchase Price, then either party may elect to rescind
                       this Agreement by giving the other party written notice of such election
                       within twenty (20) days after the occurrence of such damage, loss or
                       destruction, or the date of Closing, whichever is sooner, whereupon the
                       Deposit shall be refunded to Purchaser and the parties shall have no
                       further rights or obligations hereunder; or

               (b)     At Purchaser’s sole option, the parties shall proceed with Closing of the
                       Purchased Assets in which event either (i) Purchaser shall receive a credit
                       against the Purchase Price equal to the loss or damage sustained by the
                       Purchased Assets, as determined by the insurance adjuster for Seller's
                       carrier; or (ii) Seller shall assign to Purchaser all of Seller's rights in and to
                       the insurance recovery due by reason of such loss or damage to the
                       Purchased Assets, with no reduction in the Purchase Price.

        20.      ASSIGNMENT. Purchaser shall have the absolute right to assign this Agreement
to an affiliate. Purchaser may assign, mortgage or sell this Agreement or its rights hereunder to
an entity which is not an affiliate, by providing Seller not less than five (5) Business Days’ prior
written notice of such assignment prior to the date of Closing, provided the Purchase Price and
all terms hereunder are unaffected by such assignment.

       21.     DEFAULT; REMEDIES.

               20.1 If Seller has performed or is ready, willing and able to perform all
obligations required by this Agreement and Purchaser shall fail or refuse to perform this
Agreement within the time and in the manner provided, then Seller may elect to terminate this
Agreement by giving written notice thereof to Purchaser, and upon giving such notice, Seller’s
sole and exclusive remedy shall be to receive the Deposit as liquidated damages, the Parties
recognizing that Seller's actual damages in the event of Purchaser's default will be difficult to
ascertain.

              20.2 Purchaser, in addition to all other remedies set forth in this Agreement,
may seek specific performance of this Agreement in the event of default by the Seller.

        22.     CAPTIONS, HEADINGS, INTERPRETATION. The captions herein are
included for convenience of reference only and shall be ignored in the construction or
interpretation hereof. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they shall be deemed
to be followed by the words “without limitation.” In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and
no presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of
authorship of any provisions of this Agreement.

      23.   AMENDMENT AND MODIFICATION. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each party hereto.



                                                  14
 19-43823-pjs        Doc 64   Filed 04/02/19      Entered 04/02/19 20:55:58           Page 57 of 80
         24.   WAIVER.          No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different character, and
whether occurring before or after that waiver. No failure to exercise, or delay in exercising, any
right, remedy, power or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

       25.      GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Michigan and any applicable provisions of the
Bankruptcy Code, without regard to the principles of conflicts of law that would provide for
application of another law.

        26.     EFFECTIVE DATE. As used herein, the term "Effective Date" shall mean the
last date of signature by the parties hereto.



                              [Signature page and Exhibits follow.]




                                                15
 19-43823-pjs      Doc 64     Filed 04/02/19    Entered 04/02/19 20:55:58         Page 58 of 80
        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above, in multiple counterparts, each of which shall be deemed an original and
all of which shall evidence but one agreement.


K & D INDUSTRIAL SERVICES                           CLEANING CONTRACTORS,                  INC.,
HOLDING CO., INC.,                                  a Michigan corporation
a Michigan corporation


By:                                                 By:      _______________

Title:                                              Title:


K & D INDUSTRIAL SERVICES, INC.,
a Michigan corporation


By:

Title:


K & D INDUSTRIES, INC.,
a Michigan corporation


By:

Title:


K & D INDUSTRIAL SERVICES MIDWEST, INC.,
an Ohio corporation


By:

Title:




                                               16
 19-43823-pjs     Doc 64     Filed 04/02/19    Entered 04/02/19 20:55:58        Page 59 of 80
K & D OF OHIO, INC.,
an Ohio corporation


By:

Title:


{S&B/12121/002/FORM/SB673202.DOCX}




                                                  17
 19-43823-pjs        Doc 64      Filed 04/02/19   Entered 04/02/19 20:55:58   Page 60 of 80
                                                 EXHIBIT A
                                          (Asset List – Section 1(a))




K&D ID    YEAR   MAKE           DESCRIPTION                             K&D OWNED        K&D TITLED

DS5       1990   Ford           Dust Sprayer       1FDPF82K0LVA16499    K&D of Ohio      K&D of Ohio
DS6       1991   Ford           Dust Sprayer       1FDPK84P5MVA19033    K&D Midwest      K&D Industrial Services
                                                                                         Midwest Inc.
DT 010    2001   Sterling       Dump Truck         2FZHAZAS01AH49638    K&D Industries   K&D Industrial
DTR 010   1997   Easton         Dump Trailer       1E1D2S381VRE22585    K&D of Ohio      K & D of Ohio, Inc.
DTR 011   1998   Benson         Dump Trailer       1NUDT38N0WMAA046     K&D of Ohio      K & D of Ohio, Inc.
                                                   6
DTR 012   1998   Benson         Dump Trailer       1NUDT38N5WMAA046     K&D of Ohio      K & D of Ohio, Inc.
                                                   3
ER 019    1995   US             Trailer            4PL500M2XS1001010    K&D Industrial   K&D Industrial Services Inc
                                                                        Services
ER 020    1980   Chevy          Truck Light        CPM35A3300854        K&D of Ohio      K & D of Ohio, Inc.
HVP002    1996   Chev           HP Vacuum          1G8M7H1J0T101951     K&D Industrial   K&D Industries of Ohio Inc
                                Pump EH                                 Services
JC 027    1999   GMC            Jet Cleaner        1GDP7H1C5XJ515237    K&D of Ohio      K&D of Ohio Inc
MS 004    2003   Sterling       Mobile Sweeper     49HAADBVX371504      K&D Midwest      K&D Industrial Services
                                                                                         Midwest Inc.
MS 005    2009   Freightliner   Mobile Sweeper     1FVACXDTX9HAK3333    K&D Midwest      K&D Industrial Services
                                                                                         Midwest Inc.

P 141     2006   GMC            Pick up Truck      1GTHC23U36F268809    K&D of Ohio      K & D of Ohio, Inc.
P 154     2006   Ford           Pick up Truck      1FDSF34576ED16730    K&D Industries   K&D Industries Inc.
RT 006    2002   Freightliner   Roll Off Truck     1FVHBGA892HK07411    K&D of Ohio      K&D Industries of Ohio Inc
RTR011    1996   Benlee         Roll Off Trailer   1B9A14037T8183142    K&D of Ohio      K & D of Ohio, Inc.
S 027     1993   Ford           Stake Truck        1FDNK74C1PVA12552    K&D of Ohio      K & D of Ohio, Inc.
S 029     2002   Chevy          Stake Truck        1GBJC33UX2F120596    K&D Midwest      K&D Industrial Midwest
                                                                                         Services Inc
S 030     2000   Chevy          Stake Truck        1GBHC33F0YF485510    K&D of Ohio      K & D of Ohio, Inc.
SNO003    2007   Chevrolet      Snow Truck         1GCHK23K97F513793    K&D of Ohio      K & D of Ohio, Inc.
T 062     2000   Freightliner   Tractor            1FUPDXYB0YLB35017    K&D Industries   K&D Industries Inc.


T 068     2003   Freightliner   Tractor            1FUJA6AS13LK40254    K&D of Ohio      K&D Industrial Cleaning of
                                                                                         Ohio Inc.
T 070     2006   Freightliner   Tractor            1FUJA6CK26LV98626    K&D of Ohio      K&D Industrial Cleaning of
                                                                                         Ohio Inc.
TR 015    1981   Assembled      Trailer            31210U               K&D Industries
TR 026    1997   Moritz         Trailer            4WXFF2024V1001671    K&D of Ohio
TR 034    2001   Chevy          Trailer            4MNFB202711002077    K&D Midwest      K&D Industrial Services
                 Better                                                                  Midwest Inc.
TR 036    1997   HMD            Trailer            2061102100           K&D of Ohio



                                                      18
19-43823-pjs       Doc 64       Filed 04/02/19        Entered 04/02/19 20:55:58           Page 61 of 80
VP 035     1992    Ford            Vacuum Pumper     1FDYW90L9NVA17921   K&D Industrial   K&D Industrial Services of
                                                                         Services         Ohio
VP 039     2001    International   Vacuum Pumper     1HTSHADT51H387789   K&D Midwest      K&D Mid-West, Inc
VTT016     1986    Presvac         Vacuum Tanker     2P9S65381G1005038   K&D Industrial   K & D Industrial Services
                                   Trailer                               Services         Inc.
WT 002     1997    Ford            Water Truck       1FDYU90L1VVA18051   K&D Midwest      K&D Industrial Services
                                                                                          Midwest Inc.
WT 004     2002    Sterling        Water Truck       1FWBATBS92AJ39945   K&D Midwest      K&D Industrial Services
                                                                                          Midwest Inc.
RVB1                               Roll Off Vacuum                       K&D Industrial
                                   Boxes                                 Services
RVB2                               Roll Off Vacuum                       K&D Industrial
                                   Boxes                                 Services
RVB6                               Roll Off Vacuum                       K&D of Ohio
                                   Boxes
RVB7                               Roll Off Vacuum                       K&D of Ohio
                                   Boxes
RVB8                               Roll Off Vacuum                       K&D Industrial
                                   Boxes                                 Services
WB 9                               Water Blaster                         K&D of Ohio
RB 63                              Roll Off Box                          K&D Industries
RB 82                              Roll Off Box                          K&D Industrial
                                                                         Services
RB 85                              Roll Off Box                          K&D Industrial
                                                                         Services
RB 89                              Roll Off Box                          K&D of Ohio
RB 98                              Roll Off Box                          K&D Industrial
                                                                         Services
RB102                              Roll Off Box                          K&D Industrial
                                                                         Services
RB 109                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 126                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 139                             Roll Off Box                          K&D Industries
RB 151                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 152                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 154                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 162                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 173                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 182                             Roll Off Box                          K&D Industrial
                                                                         Services
RB 217                             Roll Off Box                          K&D of Ohio
DC 1                               Drum Crusher                          K&D Industries
Shop Equipment                                                           K&D of Ohio
All Winch Machines and EQMT
Connex Office for AK Baghouse
AK



                                                        19
19-43823-pjs         Doc 64        Filed 04/02/19       Entered 04/02/19 20:55:58          Page 62 of 80
Trailer
Arcelormittal Trailer
2 Connex Boxes 40 ft.
P-156 2012 Ford F-350 Crewcab Vin# 1FT8W3B64CEA45664                 K&D Midland
S-36 2006 Ford F-350 Utility Stake 1FDSF34576EC92428                 K&D Industrial
                                                                     Services
Cold Jet Model 2AO148 - G2, Dry Ice Blaster                          K&D of Ohio
Two no identifying name 48' tandem axle storage
Trailers
Miller Model Millermatic 200, welder S/n KB899500
Acetylene Torch
Lincoln Model SP-100 Arc welder S/n U1940320570
Parts Washer




                                                       20
19-43823-pjs            Doc 64      Filed 04/02/19     Entered 04/02/19 20:55:58      Page 63 of 80
                                            EXHIBIT B

                                      (Contracts – Section 1(c))

Contacting Party            Date                Nature of Contract          K&D Contracting
                                                                                Entity

    AK Steel               2/2/2011         Waste Handling Agreement        K&D Ohio


                       12/28/2018              Blanket PO for Waste         K&D Ohio
                                                  Transportation

                       1/22/2019           PO – Magnet to pick up Metal     K&D Ohio
                                              in High Traffic Areas

                       1/14/2019              Annual Maintenance PO         K&D Ohio


                           1/7/2019        Annual Storm Drain Cleaning      K&D Ohio
                                                       PO

                       12/20/2018          2018/2019 Snow Removal PO        K&D Ohio


                       12/20/2018              2019 Mansfield Road          K&D Ohio
                                                  Sweeping PO

                       12/21/2018          PO for Transportation of K016    K&D Ohio
                                                    Dust to EQ

                           1/9/2019        2019 Outfall Maintenance PO      K&D Ohio


                       1/18/2019               2019 Universal Waste         K&D Ohio
                                                   Removal PO

  ArcelorMittal            9/9/2011          Customer Compliance            K&D Ohio
                                           Agreement for Service Order
                                                     Work

City of Mansfield          1/7/2019       Blanket PO for Waste Disposal K&D Ohio
                                                    – grease

                           1/7/2019        Blanket PO for Lease/rental of   K&D Ohio
                                              Misc. Grease Containers




                                                 21
19-43823-pjs      Doc 64     Filed 04/02/19      Entered 04/02/19 20:55:58      Page 64 of 80
                                     EXHIBIT C

                         (Insurance Policies – Section 10.2(i))




CHUBB Inland Marine Insurance, Policy Number 0669-61031

CHUBB Customarq Series, Customarq Classic Insurance Program, Policy Number 3600-
08-43-EUC




                                          22

 19-43823-pjs   Doc 64   Filed 04/02/19    Entered 04/02/19 20:55:58   Page 65 of 80
                                   EXHIBIT D

                         (Unpaid Taxes – Section 10.2(j))



                                     NONE




                                         23

19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 66 of 80
                                      EXHIBIT E

                           (Union Contracts – Section 10.2(l))



Contract between K&D Industries of Ohio, Inc., and the United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International
Union dated January 1, 2017




                                           24

 19-43823-pjs    Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58     Page 67 of 80
                                              EXHIBIT C

                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

K&D INDUSTRIAL SERVICES                                    Case No. 19-43823
HOLDING CO., INC., et al,1                                 Chapter 11
                                                           Hon. Phillip J. Shefferly
         Debtor.



    NOTICE OF SALE OF ASSETS, BID PROCEDURES, SOLICITATION
    OF COUNTEROFFERS, DEADLINE FOR SUBMITTING OBJECTIONS
                      AND HEARING DATE

To the Creditors and Parties in Interest:

         Notice is hereby given, pursuant to 11 U.S.C. §363, Fed. R. Bankr. P.

2002(a)(2) and 6004, and LBR 6004-1, that K & D Industrial Services Holding

Co., Inc., (“HoldCo”), and the Debtors-in-Possession in the above captioned case

("Debtors"), intend to sell by auction all of the Debtors’ right, title and interest in

their operating assets owned (all as more specifically described below)

(collectively the "Purchased Assets") to Cleaning Contractors, Inc. (“CCI”), a

Michigan corporation.


1
  The Debtors in these jointly administered proceedings are K&D Industrial Services Holding Co., Inc. (Case No.
19-43823), K&D Industrial Services, Inc. (Case No. 19-43824), K&D Industries, Inc. (Case No. 19-43825), K&D
Grand Rapids, Inc. (Case No. 19-43826), K&D Industries of Ohio, Inc. (Case No. 19-43827), K&D Industrial
Services Midwest, Inc. (Case No. 19-43828), K&D Industries West, Inc. (Case No. 19-43829), and L&P Industries
LLC (Case No. 19-43830).

                                                      1

    19-43823-pjs     Doc 64      Filed 04/02/19       Entered 04/02/19 20:55:58            Page 68 of 80
      The Debtors have received and accepted an offer to purchase via an Asset

Purchase Agreement from CCI dated April 2, 2019 (the “CCI Purchase

Agreement”), a copy of which is attached to the Debtors’ Motion for Entry of an

Order Pursuant to 11 U.S.C. §363 and Federal Rules of Bankruptcy Procedure

2002, 9006, 6004 and LBR 6004-1 (A) Establishing Bidding Procedures for the

Auction Sale of certain of Debtors’ Assets Free and Clear of Liens, Claims and

Encumbrances and Transferring Liens to Proceeds; (B) Scheduling an Auction and

a Sale Hearing to Consider Approval of Sale; (C) Establishing Procedures for the

Assumption and Assignment of Executory Contracts; (D) Approving the Form of

Asset Purchase Agreement, Form and Manner of the Auction Notice, the Form of

the Notice to Non-Debtor Co-Parties to Executory Contracts, and the Notice of the

Sale Hearing.

     The Purchased Assets will be sold free and clear of all liens, claims,

encumbrances and interests of any kind or nature. Liens, claims, encumbrances

and interests to the extent that they are valid, will attach to the net proceeds of the

sale to the same extent and the same order of priority as such liens, claims and

encumbrances attached to the Purchased Assets under applicable law.                The

distribution of the sale proceeds shall be made pursuant to a Liquidating Combined

Plan and Disclosure Statement to be filed by the Debtor.




                                           2

 19-43823-pjs   Doc 64    Filed 04/02/19   Entered 04/02/19 20:55:58   Page 69 of 80
      The Purchased Assets are defined as follows:

      (a)   all vehicles and equipment listed on Exhibit A of the CCI Purchase
            Agreement, including all spare parts, hoses, pumps, tools and
            accessories related thereto (the “Equipment”);
      (b)   all warranties or guaranties, if any, applicable to the Purchased Assets,
            to the extent such warranties or guaranties are assignable in
            connection with the Purchased Assets (the “Warranties”); and

      (c)   the contracts listed on Exhibit B of the CCI Purchase Agreement, (the
            “Contracts”) provided, however, that any Receivables earned from
            and/or any work in process associated with any of the assigned
            Contracts prior to the Closing date shall belong to the Debtors. CCI
            shall have the right to exclude any Contract from Exhibit B of the CCI
            Purchase Agreement by giving notice to the Debtors and the
            counterparty to such contract three (3) business days prior to the
            Closing.

      The terms of the proposed sale are more particularly described in the CCI

Purchase Agreement and the Bidding Procedures, are as follows:

(I)   BIDDING PROCEDURES.
      (a)   Participation Requirements. Unless otherwise ordered by the Court,
            each person (a "Potential Bidder") interested in participating in the
            sale process must deliver by the second (2nd) Business Day before the
            Bid Deadline to counsel for the Debtors, Lynn M. Brimer, Strobl
            Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield Hills, MI
            48304, such financial statements, financing commitments, or other
            documents as the Potential Bidder believes provide adequate
            assurance to the Debtors and their advisors of such Potential Bidder's
            ability to close on a purchase of the Purchased Assets (the
            "Transaction"). As used herein, the term "Business Day" shall mean a
            day on which the Court is open.

      (b)   Definition of Qualified Bidder. Unless otherwise ordered by the
            Bankruptcy Court for cause shown, a Potential Bidder, shall become a
            “Qualified Bidder” if the Potential Bidder delivers to counsel for the
            Debtors on or prior to the Bid Deadline, as described below, the
                                          3

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 70 of 80
           following:

           (i)      Financial disclosures and other information acceptable to the
                    Debtors, to demonstrate such Potential Bidder’s financial and
                    other abilities to consummate a sale with respect to any
                    expected bid;

           (ii)     A fully executed asset purchase agreement (which must be in
                    the form of the CCI Purchase Agreement) which provides,
                    among other things, that any Qualified Bid (as defined below,
                    and any bid made subsequently thereto) made by such Potential
                    Bidder with respect to the Purchased Assets shall be irrevocable
                    until a sale of the Purchased Assets is fully consummated by the
                    Debtors regardless of whether the sale occurs to the Potential
                    Bidder or another party (but in no event later than thirty (30)
                    days after the Auction Date without the consent of both
                    parties);

           (iii)    A Qualified Bid (as defined below), in writing and signed by
                    the Potential Bidder and any other persons against whom the
                    Potential Bidder intends that the bid can be enforced, including
                    but not limited to guarantors (an “Initial Qualified Bid”), must
                    be delivered to counsel for the Debtors addressed to the person
                    stated in the Notice at the address stated in the Notice, not later
                    than the date and time of the Bid Deadline, and such other
                    persons as appear on the Notice; and

           (iv)     A certified check or wired funds an amount equal to Fifty-Five
                    Thousand and 00/100 Dollars ($55,000.00). The Deposit shall
                    be subject to the jurisdiction of the Bankruptcy Court. (Any of
                    the above possible deposits referred to herein as a “Good Faith
                    Deposit”).

    (c)    Due Diligence. The Debtors are not responsible for, and will bear no
           liability with respect to, any information obtained by any Qualified
           Bidder in connection with the sale of the Purchased Assets unless
           such Qualified Bidder becomes the Successful Bidder and such
           liability and responsibility is provided for in the agreement evidencing
           the Transaction between the Debtors and the Successful Bidder and
           such agreement is approved by the Court.
                                            4

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 71 of 80
    (d)    Bid Deadline. A Qualified Bidder who desires to make a bid shall
           advise and deliver a bid to counsel for the Debtors, Lynn M. Brimer,
           Strobl Sharp PLLC, 300 E. Long Lake Rd., Ste. 200, Bloomfield
           Hills, MI 48304, no later than 5:00 p.m. (prevailing Eastern Time) on
           April 26, 2019 (the "Bid Deadline").

    (e)    Definition of Qualified Bid. Unless otherwise ordered by the
           Bankruptcy Court for cause shown, a bid shall become a “Qualified
           Bid” only if the following occurs:

           (i)      The bid must be made by a Qualified Bidder.

           (ii)     The bid must be substantially in the form of the CCI Purchase
                    Agreement attached as Exhibit B to the Motion, or as amended
                    from time to time. The Debtors believe that the terms and
                    conditions of the CCI Purchase Agreement are in the best
                    interest of the estate. If a bid deviates from the CCI Purchase
                    Agreement in any manner, the Qualified Bidder must also
                    provide, at the time of submission of the bid, a black-lined copy
                    of the CCI Purchase Agreement to indicate the relevant
                    changes.

           (iii)    The minimum aggregate consideration to be received by the
                    Debtor in the bid shall equal or exceed the Purchase Price in the
                    CCI Purchase Agreement plus the break-up fee of Thirty
                    Thousand and 00/100 Dollars ($30,000.00) (the “Break-Up
                    Fee”), plus Twenty-Five Thousand and 00/100 Dollars
                    ($25,000.00). All subsequent bids must be in increments of at
                    least Thirty-Five Thousand and 00/100 Dollars ($35,000.00).

           (iv)     The bid must include written evidence of a commitment for
                    financing or other evidence of the ability to consummate the
                    Transaction satisfactory to the Debtors with appropriate contact
                    information for such financing sources.

           (v)      The bid shall contain no material additional contingencies or
                    material requirements binding the Debtors, including but not
                    limited to financing contingencies or contingencies relating to
                    the outcome of due diligence. The Debtor will disregard bids
                                            5

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 72 of 80
                    that are conditioned on obtaining financing or on the outcome
                    of unperformed due diligence by the bidder other than such due
                    diligence as is contemplated in the CCI Purchase Agreement.

           Provided that it otherwise meets the applicable requirements above,
           the CCI Purchase Agreement shall constitute a Qualified Bid.

    (f)    Auction.

           (i)      Prior to the Auction, the Debtors, through their counsel, shall
                    evaluate any Qualified Bids submitted in accordance with these
                    procedures and, through counsel, shall select the offer, if any,
                    which they determine in their business judgment, is the higher
                    and/or best offer for the Purchased Assets. The Debtors may
                    take circumstances other then simply the Purchase Price into
                    consideration when evaluating the Qualified Bid of any
                    Qualified Bidder The Qualified Bid of any Qualified Bidder
                    other than Joe Site must meet the cash consideration outlined in
                    Paragraph (c)3. To be considered (the “Initial Accepted Offer”).

           (ii)     If there is at least one Qualified Bid other than the Initial
                    Accepted Offer, the Debtors may conduct an auction (the
                    "Auction") with respect to the Purchased Assets. The Auction
                    shall commence at 10:00 a.m. on April 29, 2019 (the “Auction
                    Date”) at the offices Debtors’ counsel, Lynn M. Brimer, Strobl
                    Sharp PLLC, 300 E. Long Lake Rd., Suite 200, Bloomfield
                    Hills, Michigan 48304. The Debtors shall notify all Qualified
                    Bidders who have submitted Qualified Bids of the time and
                    place of the Auction. Only a Qualified Bidder who has
                    submitted a Qualified Bid is eligible to participate at the
                    Auction. The Debtors reserve the right to adjourn the Auction
                    from time to time by announcement at the Auction.

           (iii)    The Debtors may conduct the Auction without the assistance of
                    a separately retained auctioneer. The Auction may be continued
                    from day to day as determined by the Debtors. The Auction
                    shall be conducted by the Debtors in a manner calculated by
                    them in their sole discretion to achieve the higher and/or best
                    offer for the Purchased Assets, in accordance with the other
                    terms herein.
                                            6

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 73 of 80
           (iv)     Upon conclusion of the bidding, the Auction shall be closed.
                    The Debtors shall immediately review each Qualified Bid(s) on
                    the basis of financial and contractual terms and the factors
                    relevant to the sale process, including those factors affecting the
                    speed and certainty of consummating the sale. In the event the
                    Debtors, through their counsel, determine that one of the
                    Qualified Bids received represents (i) fair consideration, and (ii)
                    the highest or otherwise best offer for the Purchased Assets, the
                    Debtors, through their counsel, shall present that Qualified Bid
                    (the “Successful Bid”) to the Bankruptcy Court for approval at
                    the Sale Hearing, substituting (if necessary) the Qualified Bid
                    for the CCI Purchase Agreement, and seeking authority to
                    consummate a sale transaction with the party asserting such
                    Successful Bid (the “Successful Bidder”).

           (v)      The acceptance of a Qualified Bid by the Debtors, through their
                    counsel, or the acceptance of no Qualified Bids by the Debtors
                    at the Auction, shall not constitute or be deemed a rejection of
                    any other Qualified Bids, except insofar as such Qualified Bids
                    are revocable in accordance with these procedures.

    (g)    Closing.

           (i)      Unless otherwise ordered by the Court, closing on the
                    Purchased Assets shall occur in accordance with the terms of
                    the Successful Bid.

           (ii)     In the event closing does not occur in accordance with the
                    material terms of the Successful Bid, then within five (5)
                    business days after the scheduled closing date, the Debtors,
                    through their counsel, shall notify the party that submitted the
                    next highest or otherwise best offer for the Purchased Assets
                    other than the Successful Bid that its Qualified Bid is accepted
                    and that its bid has become the Successful Bid (the “New
                    Successful Bid”). Closing on the New Successful Bid shall
                    occur within fourteen (14) days after it receipt of the Debtors
                    notification by the new Successful Bidder.



                                            7

19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 74 of 80
               (iii)   In the event CCI is not the Successful Bidder and pursuant to
                       the other terms of the CCI Purchase Agreement, CCI shall be
                       entitled to the Break-Up Fee.

      (h)      Escrow of Good Faith Deposits. The Good Faith Deposits of all
               Qualified Bidders (except for the Successful Bidder) shall be held in a
               segregated escrow account until the earlier of the Closing of the sale
               of the Purchased Assets or May 7, 2019. If a Successful Bidder fails
               to consummate an approved sale because of a breach or failure to
               perform on the part of such Successful Bidder, the Debtors shall be
               entitled to retain the Good Faith Deposit as liquidated damages
               resulting from the breach or failure to perform by the Successful
               Bidder. The Debtors shall return all good faith deposits immediately
               upon closing or May 7, 2019, whichever is earlier.

      (i)      Notwithstanding anything herein to the contrary the Debtors shall be
               permitted to effectuate a sale of the Purchased Assets without
               employing the foregoing procedures, so long as such sale is approved
               by the Court in accordance with the Bankruptcy Code, the Bankruptcy
               Rules, and the Local Rules of this Court.

      (j)      All insider relationships between any Qualified Bidder and the
               Debtors shall be disclosed in the Qualified Bid and the Sale
               Agreement and/or Successful Bid presented to the Court. In the event
               a Potential Bidder is, or is owned, controlled, or employed by, the
               Debtors or any insider thereof, said bidder (or its owner, controller or
               employer) shall have no input in the deliberative process in
               connection with the applicable Group or the qualification of any
               potential bidders with respect thereto

     The deadline for filing an objection to the Debtors’ Motion to sell their

Purchased Assets has been set as May 1, 2019. A hearing on the Sale has been

scheduled for _______________, 2019.

      Any questions concerning the intended sale shall be addressed to the

undersigned.


                                             8

 19-43823-pjs      Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 75 of 80
                                Respectfully submitted,

                                STROBL SHARP PLLC


                                    /s/    Lynn M. Brimer______
                                LYNN M. BRIMER (P43291)
                                PAMELA S. RITTER (P47886)
                                JAMES M. McARDLE (P82443)
                                Strobl Sharp PLLC
                                Attorneys for Debtor
                                300 East Long Lake Road, Suite 200
                                Bloomfield Hills, MI 48304-2376
                                Telephone: (248) 540-2300
                                Facsimile: (248) 645-2690
                                E-Mail: lbrimer@stroblpc.com

Dated: April 2, 2019




                                          9

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 76 of 80
                                              EXHIBIT D

                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:

K&D INDUSTRIAL SERVICES                                    Case No. 19-43823
HOLDING CO., INC., et al,1                                 Chapter 11
                                                           Hon. Phillip J. Shefferly
         Debtor.


         NOTICE OF OPPORTUNITY TO OBJECT TO ASSUMPTION
            AND ASSIGNMENT OF EXECUTORY CONTRACTS
                      AND UNEXPIRED LEASES

TO: All Interested Parties

      PLEASE BE ADVISED that on April , 2019, the Court entered its Order
Pursuant to 11 U.S.C. §363 and §365, Bankruptcy Rules 2002 and 6004, and Local
Rules 6004 and 9014 for Motion for Entry of Order (A) Establishing Bidding
Procedures for the Auction Sale of certain all of Debtors’ Assets Free and Clear of
Liens, Claims and Encumbrances and Transferring Liens to Proceeds; (B)
Scheduling an Auction and a Sale Hearing to Consider Approval of Sale; (C)
Establishing Procedures for the Assumption and Assignment of Executory
Contracts; (D) Approving the Form of Asset Purchase Agreement, Form and
Manner of the Auction Notice, the Form of the Notice to Non-Debtor Co-Parties to
Executory Contracts, and the Notice of the Sale Hearing entered at Docket
#_______ (the “Bidding Procedures Order”).

      PLEASE BE FURTHER ADVISED that the Debtors are seeking authority
from the Court to sell the Purchased Assets, free and clear of all liens, interests and


1
  The Debtors in these jointly administered proceedings are K&D Industrial Services Holding Co., Inc. (Case No.
19-43823), K&D Industrial Services, Inc. (Case No. 19-43824), K&D Industries, Inc. (Case No. 19-43825), K&D
Grand Rapids, Inc. (Case No. 19-43826), K&D Industries of Ohio, Inc. (Case No. 19-43827), K&D Industrial
Services Midwest, Inc. (Case No. 19-43828), K&D Industries West, Inc. (Case No. 19-43829), and L&P Industries
LLC (Case No. 19-43830).

                                                      1

    19-43823-pjs     Doc 64      Filed 04/02/19       Entered 04/02/19 20:55:58            Page 77 of 80
encumbrances (the “Sale”). A hearing on the Sale has been scheduled for
______________, 2019, at ____________ (the “Sale Hearing”)

       PLEASE BE FURTHER ADVISED that in conjunction with the Sale, the
Debtors may assume some or all of the executory contracts and/or unexpired leases
that are outlined on the attached Cure Schedule. The assumed contracts and leases
shall be assigned to the Purchaser of the Purchased Assets at the closing of the
Sale.

       PLEASE BE FURTHER ADVISED that pursuant §365 of the Bankruptcy
Code, the Debtors propose to pay the cure amounts outlined on the Cure Schedule
to the counterparty to each contract or lease that is assumed (the “Pre-Petition Cure
Amount”).

     PLEASE BE FURTHER ADVISED that the Debtors shall make cure
payments within thirty (30) days of the closing of the Sale.

       PLEASE TAKE NOTICE that, pursuant to the Bidding Procedures Order,
after receiving a Qualified Bid for the Purchased Assets, the Debtors shall
promptly notify, by electronic, overnight mail and/or facsimile, each counter-party
to a contract or lease that is to be assigned to the maker of such Qualified Bid, and
shall supply such counter party with the Adequate Assurance of future
performance proposed by the Qualified Bidder for each contract and lease that the
Qualified Bidder is to be assigned.

      PLEASE TAKE FURTHER NOTICE THAT THE BANKRUPTCY
COURT HAS ORDERED THAT ANY OBJECTION TO THE PROPOSED
CURE AMOUNT OR THE ASSUMPTION AND ASSIGNMENT OF THE
ASSUMED CONTRACTS AND ASSUMED LEASES OR THE PRE-
PETITION CURE AMOUNT MUST BE FILED WITH THE CLERK OF
THE BANKRUPTCY COURT NO LATER THAN APRIL 26, 2019 (THE
“OBJECTION DEADLINE”). IN THE CASE OF THE PROPOSED
ASSUMPTION AND ASSIGNMENT CONTAINED IN A SUPPLEMENTAL
LIST OF CONTRACTS, THE OBJECTION DEADLINE SHALL BE FIVE
(5) DAYS AFTER SERVICE OF THE SUPPLEMENTAL LIST.

      PLEASE BE FURTHER ADVISED that for each Assumed Contract and
Assumed Lease for which an objection is timely received, a hearing will be held at
the Sale Hearing or such other date as the Court may designate upon twenty-four
(24) hours’ telephonic, electronic or facsimile notice to the objecting party.
                                          2

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 78 of 80
    PLEASE BE FURTHER ADVISED THAT OBJECTIONS (IF ANY),
MUST: (A) BE IN WRITING; (B) SET FORTH THE WITH DETAIL THE
GROUNDS FOR THE OBJECTION, AND THE BASIS FOR THE
CALCULATION OF ANY ALTERNATIVE CURE AMOUNT; (C)
COMPLY WITH THE BANKRUPTCY RULES AND THE LOCAL
BANKRUPTCY RULES AND ORDERS OF THIS COURT; (D) BE FILED
WITH THE CLERK OF THE BANKRUPTCY COURT ON OR BEFORE
THE OBJECTION DEADLINE; AND (E) BE ACTUALLY SERVED AND
RECEIVED BY THE PARTIES ON THE ATTACHED SERVICE LIST BY
THE OBJECTION DEADLINE.

    PLEASE TAKE FURTHER NOTICE THAT UNLESS YOU FILE
WITH THE COURT AN OBJECTION TO THE ASSUMPTION AND/OR
ASSIGNMENT, OR TO THE PREPETITION CURE AMOUNT AS
DESCRIBED ABOVE, OR UNLESS THE BANKRUPTCY COURT
DIRECTS OTHERWISE, YOU WILL BE FOREVER BARRED FROM
OBJECTING TO THE CURE AMOUNT OR THE ASSUMPTION AND
ASSIGNMENT OF ANY EXECUTORY CONTRACT OR LEASE.

      PLEASE BE FURTHER ADVISED that counterparties to contracts or
eases that are assumed and assigned will be notified of the assumption and
assignment promptly after the closing of the Sale.

      PLEASE BE FURTHER ADVISED that contracts and leases not assumed
and assigned will be rejected after separate notice and opportunity for hearing.

COPIES OF THE ASSIGNMENT MOTION ARE AVAILABLE FROM
DEBTORS’ COUNSEL, LYNN M. BRIMER, STROBL SHARP, PLLC, 300
E. LONG LAKE RD., STE. 200, BLOOMFIELD HILLS, MI 48304.




                                          3

 19-43823-pjs   Doc 64   Filed 04/02/19   Entered 04/02/19 20:55:58   Page 79 of 80
                                           Respectfully submitted,

                                           STROBL SHARP PLLC


Date: April 2, 2019                        /s/ Lynn M. Brimer
                                           LYNN M. BRIMER (P43291)
                                           PAMELA S. RITTER (P47886)
                                           JAMES M. McARDLE (P82443)
                                           Strobl Sharp PLLC
                                           300 E. Long Lake Road, Suite 200
                                           Bloomfield Hills, MI 48304-2376
                                           (248) 540-2300; fax (248) 645-2690
                                           Attorneys for Debtor and Debtor in
                                           Possession
                                           lbrimer@stroblpc.com
                                           pritter@stroblpc.com
                                           jmcardle@stroblpc.com


{S&B/12121/002/PLDG/SB673348.DOC}




                                               4

 19-43823-pjs      Doc 64     Filed 04/02/19   Entered 04/02/19 20:55:58   Page 80 of 80
